SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements as of December 31, 2014, 2013 and 2012 with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1 . The Company and its operations 9 2 . Basis of preparation 9 3 . The “Lava Jato (Car Wash) Operation” and its effects on the Company 9 4 . Summary of significant accounting policies 18 5 . Critical accounting policies: key estimates and judgments 28 6 . New standards and interpretations 34 7 . Cash and cash equivalents and Marketable securities 35 8 . Trade and other receivables 36 9 . Inventories 38 10 . Disposal of assets and legal mergers 38 11 . Investments 41 12 . Property, plant and equipment 45 13 . Intangible assets 48 14 . Impairment 50 15 . Exploration for and evaluation of oil and gas reserves 54 16 . Trade payables 56 17 . Finance debt 56 18 . Leases 59 19 . Related party transactions 60 20 . Provision for decommissioning costs 61 21 . Taxes 62 22 . Employee benefits (Post-Employment) 65 23 . Shareholders’ equity 73 24 . Sales revenues 75 25 . Other expenses, net 75 26 . Costs and Expenses by nature 76 27 . Net finance income (expense) 76 28 . Supplemental information on statement of cash flows 76 29 . Segment Information 77 30 . Provisions for legal proceedings 82 31 . Commitment to purchase natural gas 87 32 . Collateral for crude oil exploration concession agreements 87 33 . Risk management 87 34 . Fair value of financial assets and liabilities 93 35 . Subsequent events 94 36 . Information Related to Guaranteed Securities Issued by Subsidiaries 95 Supplementary information on Oil and Gas Exploration and Production (unaudited) 96 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. – Petrobras In our opinion, the accompanying consolidated statement of financial position and the related consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. – Petrobras and its subsidiaries (the “Company”) at December 31, 2014 and December 31, 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 3 to the financial statements, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized according to testimony obtained from Brazilian criminal investigations. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil April 22, 2015 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position December 31, 2014 and 2013 (In millions of US Dollars) Assets Note 12.31.2013 Liabilities Note 12.31.2013 Current assets Current liabilities Cash and cash equivalents 7 16,655 15,868 Trade payables 16 9,760 11,919 Marketable securities 7 9,323 3,885 Finance debt 17 11,868 8,001 Trade and other receivables, net 8 7,969 9,670 Finance lease obligations 18 16 16 Inventories 9 11,466 14,225 Income taxes payable 21.1 247 281 Recoverable income taxes 21.1 1,063 1,060 Other taxes payable 21.1 4,064 4,669 Other recoverable taxes 21.1 2,748 3,911 Dividends payable 23.5 − 3,970 Advances to suppliers 423 683 Payroll, profit sharing and related charges 2,066 2,052 Other current assets 1,180 946 Pension and medical benefits 22 796 816 50,827 50,248 Others 2,301 2,429 31,118 34,153 Assets classified as held for sale 10.2 5 2,407 Liabilities on assets classified as held for sale 10.2 − 1,073 50,832 52,655 31,118 35,226 Non-current assets Non-current liabilities Long-term receivables Finance debt 17 120,218 106,235 Trade and other receivables, net 8 5,437 4,532 Finance lease obligations 18 56 73 Marketable securities 7 109 131 Deferred income taxes 21.2 3,031 9,906 Judicial deposits 30.1 2,682 2,504 Pension and medical benefits 22 16,491 11,757 Deferred income taxes 21.2 1,006 1,130 Provisions for legal proceedings 30.1 1,540 1,246 Other tax assets 21.1 4,008 5,380 Provision for decommissioning costs 20 8,267 7,133 Advances to suppliers 2,409 3,230 Others 988 724 Others 3,212 1,875 150,591 137,074 18,863 18,782 Total liabilities 181,709 172,300 Shareholders' equity 23.1 Investments 11 5,753 6,666 Share capital (net of share issuance costs) 107,101 107,092 Property, plant and equipment 12 218,730 227,901 Change in interest in subsidiaries 148 674 Intangible assets 13 4,509 15,419 Profit reserves 66,423 73,795 247,855 268,768 Accumulated other comprehensive (deficit) (57,400) (33,034) Attributable to the shareholders of Petrobras 116,272 148,527 Non-controlling interests 706 596 Total equity 116,978 149,123 Total assets 298,687 321,423 Total liabilities and shareholder's equity 298,687 321,423 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income December 31, 2014, 2013 and 2012 (In millions of US Dollars, unless otherwise indicated) Note Sales revenues 24 143,657 141,462 144,103 Cost of sales (109,477) (108,834) (108,276) Gross profit 34,180 32,628 35,827 Income (expenses) Selling expenses (6,827) (4,904) (4,927) General and administrative expenses (4,756) (4,982) (5,034) Exploration costs 15 (3,058) (2,959) (3,994) Research and development expenses (1,099) (1,132) (1,143) Other taxes (760) (780) (386) Impairment of assets 14 (16,823) (544) (137) Write-off - overpayments incorrectly capitalized 3 (2,527) − − Other expenses, net 25 (5,293) (1,113) (3,306) (41,143) (16,414) (18,927) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes (6,963) 16,214 16,900 Finance income 1,949 1,815 3,659 Finance expenses (3,923) (2,673) (2,016) Foreign exchange and inflation indexation charges 339 (1,933) (3,569) Net finance income (expense) 27 (1,635) (2,791) (1,926) Share of earnings in equity-accounted investments 11.2 218 507 43 Profit sharing 22.7 (444) (520) (524) Net income (loss) before income taxes (8,824) 13,410 14,493 Income taxes 21.3 1,321 (2,578) (3,562) Net income (loss) (7,503) 10,832 10,931 Net income (loss) attributable to: Shareholders of Petrobras (7,367) 11,094 11,034 Non-controlling interests (136) (262) (103) (7,503) 10,832 10,931 Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 23.6 (0.56) 0.85 0.85 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income December 31, 2014, 2013 and 2012 (In millions of US Dollars) Net income (loss) (7,503) 10,832 10,931 Items that will not be reclassified to the statement of income: Actuarial gains (losses) on defined benefit pension plans (5,947) 7,248 (4,693) Deferred income tax 1,157 (2,153) 1,533 Cumulative translation adjustments (15,606) (20,397) (14,049) (20,396) (15,302) (17,209) Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity − 1 498 Reclassified to the statement of income − (44) (714) Deferred income tax − 15 72 − (28) (144) Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (6,443) (6,226) − Reclassified to the statement of income 702 303 − Deferred income tax 1,953 2,012 − (3,788) (3,911) − Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 6 9 (3) Reclassified to the statement of income 1 9 7 Deferred income tax − − 1 7 18 5 Share of other comprehensive income (losses) in equity-accounted investments (263) (265) − Total other comprehensive income (loss): (24,440) (19,488) (17,348) Total comprehensive income (loss) (31,943) (8,656) (6,417) Comprehensive income (loss) attributable to: Shareholders of Petrobras (31,729) (8,263) (6,136) Non-controlling interests (214) (393) (281) Total comprehensive income (loss) (31,943) (8,656) (6,417) The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows December 31, 2014, 2013 and 2012 (In millions of US Dollars) Cash flows from Operating activities Net income (loss) attributable to the shareholders of Petrobras (7,367) 11,094 11,034 Adjustments for: Non-controlling interests (136) (262) (103) Share of earnings in equity-accounted investments (218) (507) (43) Depreciation, depletion and amortization 13,023 13,188 11,119 Impairment of assets 16,823 544 137 Inventory write-down to net realizable value 1,015 580 742 Exploration expenditures written off 2,178 1,892 2,847 Write-off - overpayments incorrectly capitalized 2,527 − − Allowance for impairment of trade receivables 2,378 73 39 (Gains) losses on disposal of assets / write-offs of non-current assets, E&P areas returned and cancelled projects 481 (1,745) 2 Foreign exchange variation, indexation and finance charges 3,571 3,167 4,308 Deferred income taxes, net (3,045) 402 1,266 Pension and medical benefits (actuarial expense) 2,022 2,566 2,091 Decrease (Increase) in assets Trade and other receivables, net (2,507) (1,142) (1,522) Inventories 570 (2,128) (1,864) Other assets (2,803) (303) (2,028) Increase (Decrease) in liabilities Trade payables (1,211) 1,108 1,039 Taxes payable (1,245) (1,517) (151) Pension and medical benefits (834) (796) (735) Other liabilities 1,410 75 (290) Net cash provided by operating activities 26,632 26,289 27,888 Cash flows from Investing activities Capital expenditures (34,808) (45,110) (40,802) Investments in investees (329) (199) (146) Proceeds from disposal of assets (divestment) 3,744 3,820 276 Divestment (investment) in marketable securities (5,469) 5,718 2,051 Dividends received 387 146 241 Net cash (used in) investing activities (36,475) (35,625) (38,379) Cash flows from Financing activities Acquisition of Non-controlling interest (98) (70) 255 Financing and loans, net: Proceeds from long-term financing 31,050 39,542 25,205 Repayment of principal (10,031) (18,455) (11,347) Repayment of interest (5,995) (5,066) (4,772) Dividends paid (3,918) (2,656) (3,272) Net cash provided by financing activities 11,008 13,295 6,069 Effect of exchange rate changes on cash and cash equivalents (378) (1,611) (1,115) Net increase (decrease) in cash and cash equivalents 787 2,348 (5,537) Cash and cash equivalents at the beginning of the year 15,868 13,520 19,057 Cash and cash equivalents at the end of the year 16,655 15,868 13,520 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity December 31, 2014, 2013 and 2012 (In millions of US Dollars) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Cash flow hedge - highly probable future exports Actuarial gains (losses) on defined benefit pension plans Other comprehensive income (loss) Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2011 107,355 (279) 595 7,697 − (4,440) 246 6,812 1,108 727 51,577 (82) 171,316 1,272 172,588 Capital increase with reserves 7 (7) − − Realization of deemed cost (5) 5 − − Change in interest in subsidiaries 33 33 270 303 Net income 11,034 11,034 (103) 10,931 Other comprehensive income (13,871) (3,160) (139) (17,170) (178) (17,348) Appropriations: − − Allocation of net income 552 537 9 5,442 (6,540) − − Dividends (4,499) (4,499) (109) (4,608) 107,362 (279) 628 (6,174) − (7,600) 102 7,364 1,645 729 57,019 (82) 160,714 1,152 161,866 Balance at December 31, 2012 107,083 628 (13,672) 66,675 160,714 1,152 161,866 Capital increase with reserves 9 (9) − − − Realization of deemed cost (5) 5 − − Change in interest in subsidiaries 46 46 (102) (56) Net income 11,094 11,094 (262) 10,832 Other comprehensive income (20,266) (3,911) 5,095 (275) (19,357) (131) (19,488) Appropriations: − − Allocation of net income 555 537 9 5,946 (7,047) − − Dividends (3,970) (3,970) (61) (4,031) 107,371 (279) 674 (26,440) (3,911) (2,505) (178) 7,919 2,182 729 62,965 − 148,527 596 149,123 Balance at December 31, 2013 107,092 674 (33,034) 73,795 148,527 596 149,123 Capital increase with reserves 9 (9) − − Realization of deemed cost (4) 4 − − Change in interest in subsidiaries (526) (526) 393 (133) Net income (loss) (7,367) (7,367) (136) (7,503) Other comprehensive income (loss) (15,528) (3,788) (4,790) (256) (24,362) (78) (24,440) Appropriations: − − Transfer from reserves (7,363) 7,363 − − Dividends − (69) (69) 107,380 (279) 148 (41,968) (7,699) (7,295) (438) 7,919 2,182 720 55,602 − 116,272 706 116,978 Balance at December 31, 2014 107,101 148 (57,400) 66,423 116,272 706 116,978 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation Statement of compliance and authorization of financial statements These consolidated financial statements have been prepared and are being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. These financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value and certain current and non-current assets and liabilities, as set out in the summary of significant accounting policies. The annual consolidated financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on April 22, 2015. Functional and presentation currency The functional currency of Petrobras and all of its Brazilian subsidiaries is the Brazilian Real. The functional currency of most of the Petrobras entities that operate outside Brazil is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 – “The effects of changes in foreign exchange rates”. All assets and liabilities are translated into U.S. dollars at the closing exchange rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. Equity items are translated using the exchange rates prevailing at the dates of the transactions. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Mar 2014 Jun 2014 Sep 2014 Dec 2014 Mar 2013 Jun 2013 Sep 2013 Dec 2013 Quarterly average exchange rate 2.36 2.23 2.28 2.55 2.00 2.07 2.29 2.28 Period-end exchange rate 2.26 2.20 2.45 2.66 2.01 2.22 2.23 2.34 The Brazilian real x U.S. dollar exchange rate at April 15, 2015 was R$ 3.07 per U.S. dollar. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) According to testimony from Brazilian criminal investigations that became available beginning October 2014, senior Petrobras personnel conspired with contractors, suppliers and others from 2004 through April 2012 to establish and implement an illegal cartel that systematically overcharged the Company in connection with the acquisition of property, plant and equipment. Two Petrobras executive officers ( diretores ) and one executive manager were involved in this payment scheme, none of whom has been affiliated with the Company since April 2012; they are referred to below as the “former Petrobras personnel.” The overpayments were used to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the payment scheme. The Company itself did not make the improper payments, which were made by the contractors and suppliers and by intermediaries acting on behalf of the contractors and suppliers. Petrobras believes that under IAS 16, the amounts it overpaid pursuant to this payment scheme should not have been included in historical costs of its property, plant and equipment. However, Petrobras cannot specifically identify either the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. As a result, Petrobras developed a methodology to estimate the aggregate amount that it overpaid under the payment scheme, in order to determine the amount of the write-off representing the overstatement of its assets resulting from overpayments used to fund improper payments. The circumstances and the methodology are described below. Background In 2009, the Brazilian federal police began an investigation called “Lava Jato” (Car Wash) aimed at criminal organizations engaged in money laundering in several Brazilian states. The Lava Jato Operation is extremely broad and involves numerous investigations into several criminal practices focusing on crimes committed by individuals in different parts of the country and sectors of the Brazilian economy. Over the course of 2014, the Brazilian Federal Prosecutor’s Office focused part of its investigation on irregularities involving Petrobras’s contractors and suppliers and uncovered a broad payment scheme that involved a wide range of participants, including the former Petrobras personnel. Based on the information available to Petrobras, the payment scheme involved a group of 27 companies that, between 2004 and April 2012, colluded to obtain contracts with Petrobras, overcharge the Company under those contracts and use the overpayment received under the contracts to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the scheme. Petrobras refers to this scheme as the “payment scheme” and to the companies involved in the scheme as “cartel members.” In addition to the payment scheme, the investigations identified several specific instances of other contractors and suppliers that allegedly overcharged Petrobras and used the overpayment received from their contracts with the Company to fund improper payments, unrelated to the payment scheme, to certain Petrobras employees, including the former Petrobras personnel and a former Chief International Officer. Those contractors and suppliers are not cartel members and acted individually. Petrobras refers to these specific cases as the “unrelated payments.” In connection with the investigation of the payment scheme, Paulo Roberto Costa, a former Chief Downstream Officer of Petrobras, was arrested in March 2014 and subsequently charged for money-laundering and passive corruption. Other former executives of Petrobras, including Renato de Souza Duque (a former Chief Services Officer), Nestor Cerveró (a former Chief International Officer) and Pedro José Barusco Filho (a former executive manager of the Services area), as well as former executives of Petrobras contractors and suppliers, have been or are expected to be charged as a result of the investigation. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) When the Company issued its 2013 audited financial statements on February 27, 2014, when it filed its 2013 Form 20-F on April 30, 2014, and when it issued its interim financial statements for the six months ended June 30, 2014 on August 8, 2014, there was no evidence available to Petrobras related to the Lava Jato investigation that would have affected the conclusions of the Company regarding the fact that its financial statements fairly presented its financial position, and the extent of the payment scheme had not been made public. Information and sources available to Petrobras On October 8, 2014, Costa and Alberto Youssef testified in the 13th Criminal District Court of Curitiba (Vara Federal Criminal de Curitiba) (“Paraná Court”), publicly describing the payment scheme. Since then, extensive testimony of participants in the payment scheme who have entered into plea agreements has been made public. The Company’s understanding of the payment scheme, and its methodology for measuring its impact on the Company, are based on this testimony, which includes the complete testimony of two of the former Petrobras personnel (Costa and Barusco), the complete testimony of two individuals who acted as intermediaries in the payment scheme (Youssef and Julio Gerin de Almeida Camargo), partial testimony of another individual who acted as an intermediary in the payment scheme (Shinko Nakandakari), and the complete testimony of one representative of a construction company (Augusto Ribeiro de Mendonça Neto). The Brazilian Federal Prosecutor’s Office, which is in possession of the full record of the investigation to date, filed administrative misconduct complaints (ações de improbidade administrativa) on February 20, 2015 against five cartel members based on the payment scheme and relied on the same approach used by the Company to measure the actual damages attributable to the payment scheme, as set out below. A significant portion of the information mentioned above was made public after January 28, 2015, when the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, amplifying and corroborating the information that was previously available, namely the testimony of Barusco, Costa, Youssef and Nakandakari. The information available to the Company is generally consistent with respect to the existence of the payment scheme, the companies involved in the payment scheme, the former Petrobras personnel involved in the payment scheme, the period during which the payment scheme was in effect, and the maximum amounts involved in the payment scheme relative to the contract values of affected contracts. Petrobras will monitor the results of the investigations and the availability of other information concerning the payment scheme. If information becomes available that indicates with sufficient precision that the estimate described above should be adjusted, Petrobras will evaluate whether the adjustment is material and, if so, recognize it. However, the Company has no expectation that additional information bearing on these matters is or will be available from internal sources. Other information obtained in the course of the Lava Jato investigation, including portions of Nakandakari’s testimony, has not been made public. However, the Company believes that, at this point, the risk that new information emerges causing material changes to the known facts and materially affecting the adjustment described below is low. This belief is largely based on the fact that a significant amount of information has become public, it is unlikely that the Brazilian authorities (in possession of the full record of the investigation to date) would withhold information that is inconsistent with what they have publicly released (they have relied on the same approach to measure the actual damages attributable to the payment scheme in the civil and criminal proceedings they have already filed) and the public information is consistent even though it comes from a range of individuals with different positions and motivations, including two of the former Petrobras personnel, alleged intermediaries in the payment scheme and representatives of contractors and suppliers. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company’s response to the facts uncovered in the Lava Jato investigation, a description of the payment scheme and the accounting issue regarding the payment scheme, as well as the approach adopted by the Company to account for the impact of the payment scheme are set out below. The Company’s response to the facts uncovered in the investigation While the internal and external investigations are ongoing, the Company is taking the necessary procedural steps with Brazilian authorities to seek compensation for the damages it has suffered, including those related to its reputation. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. The proceedings will also include civil proceedings against cartel members, which Petrobras would have the right to join as a plaintiff, and it expects to do so. The civil proceedings typically result in three types of relief: effective damages, civil fines and moral damages. Petrobras would be entitled to any effective damages and possibly civil fines. Moral damages would typically be contributed to a federal fund, although Petrobras may seek to obtain moral damages once it joins the proceedings as a plaintiff. Petrobras does not tolerate corruption or any illegal business practices of its contractors or suppliers or the involvement of its employees in such practices, and it has therefore undertaken the following initiatives in furtherance of the investigation of irregularities involving its business activities and to improve its corporate governance system: - The Company has established several Internal Investigative Committees (Comissões Internas de Apuração – CIA) to investigate instances of non-compliance with corporate rules, procedures or regulations. We have provided the findings of the internal commissions that have been concluded to Brazilian authorities. - On October 24 and 25, 2014, the Company engaged two independent law firms, U.S. firm Gibson, Dunn & Crutcher LLP and Brazilian firm Trench, Rossi e Watanabe Advogados, to conduct an independent internal investigation. - The Company has been cooperating fully with the Brazilian Federal Police (Polícia Federal), the Brazilian Public Prosecutor’s Office (Ministério Público Federal), the Brazilian Judiciary, and other Brazilian authorities (the Federal Audit Court – Tribunal de Contas da União – TCU, and the Federal General Controller – Controladoria Geral da União – CGU). - The Company has established committees to analyze the application of sanctions against contractors and suppliers, and imposed a provisional ban on contracting with the cartel members (and entities related to them) mentioned in the testimony that has been made public. - The Company has developed and implemented measures to improve corporate governance, risk management and control, which are documented in standards and minutes of management meetings that establish procedures, methods, responsibilities and other guidelines to integrate such measures into the Company’s practices. - The Company has created a position of Governance, Risk and Compliance Officer, with the aim of supporting the Company’s compliance programs and mitigating risks in its activities, including fraud and corruption. The new Officer participates in the decisions of the Executive Board, and any matter submitted to the Executive Board for approval must previously be approved by this Officer as they relate to governance, risk and compliance. 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) - On January 13, 2015 the Board of Directors appointed Mr. João Adalberto Elek Junior to the position of Governance, Risk and Compliance Officer. Mr. João Adalberto Elek Junior took office on January 19, 2015. He will serve a three-year term, which may be renewable, and may only be removed by a vote of the Board of Directors, including the vote of at least one Board Member elected by the non-controlling shareholders or by the preferred shareholders. - A Special Committee was formed to act independently and to serve as a reporting line to the Board of Directors for the firms conducting the independent internal investigation. The Special Committee is composed of Ellen Gracie Northfleet, retired Chief Justice of the Brazilian Supreme Court (as chair of the Committee), Andreas Pohlmann, Chief Compliance Officer of Siemens AG from 2007 to 2010, and the executive officer of Governance, Risk and Compliance, João Adalberto Elek Junior. Description of the payment scheme and its impact on the Company’s financial statements The following items discuss the need to correct the carrying amount of specified property, plant and equipment due to the impact of the payment scheme, as well as the impracticability of identifying actual improper payments, tying the overpayments to specific contract payments, or measuring the exact amount of the overpayments to be corrected. They also discuss the approach adopted by the Company to write off capitalized costs representing amounts that Petrobras overpaid for property, plant and equipment. Note 5.8 below discusses the two alternative approaches considered and rejected by the Company as surrogates for measuring the exact amounts. The payment scheme and the need to correct the carrying amount of specified property, plant and equipment According to the information available to the Company described above, under the payment scheme, a large number of contractors and suppliers colluded with the former Petrobras personnel to overcharge Petrobras under construction contracts and contracts to provide Petrobras with goods and services, and used the overpayments to make improper payments to political parties, elected officials or public officials, individual contractor personnel, or the former Petrobras personnel. In particular, the former Chief Downstream Officer, the former Chief Services Officer and the former executive manager of the Services area of Petrobras were involved in the payment scheme. Those individuals, who were all in positions of authority at Petrobras, not only failed to report the existence of the cartel, but they also used their influence to further the objectives of the payment scheme, primarily by ensuring that the cartel members would be selected to participate in bidding rounds for goods and services contracts with Petrobras so that the cartel members would secure contracts with the Company. However, there is no available information indicating that these individuals controlled or directed the use of the overpayments once the funds left Petrobras. In addition to the payment scheme, the investigations identified several other specific instances in which Petrobras was overcharged in connection with the acquisition of property, plant and equipment. The amount that Petrobras was overcharged was used to make unrelated payments to Petrobras personnel. Impracticability of determining the actual amount of overpayment and the periods to be corrected It is impracticable to identify the exact date and amount of each overpayment by the Company to the contractors and suppliers because of the limitations described below: The information available to the Company in the testimony identifies the companies involved in the payment scheme and the period of time it was in effect, but the testimony does not identify all the affected contracts, the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petrobras itself did not make or receive any improper payments. They were made by outside contractors and suppliers, so the exact amounts that the Company overpaid to fund these payments cannot be identified. The information to determine the amount by which the Company was overcharged by the cartel members is not contained within the Company’s accounting records. These records reflect the terms of the contract entered into by the Company, which entailed payments that were inflated because of the conspiracy among the cartel members and the former Petrobras personnel to overcharge Petrobras. Since the Company cannot identify the amount of overpayments for specific contractual payments or in specific accounting periods, it cannot determine the period in which to adjust property, plant and equipment. Two independent law firms are conducting an independent internal investigation, under the direction of the Special Committee mentioned above. The independent internal investigation is not expected to provide additional quantitative information of a kind to support an adjustment to the Company’s financial statements. The information available to the investigators is limited to internal information of Petrobras, so it will not be able to produce specific identified information on the amount by which the Company was overcharged. The money-laundering activities alleged to have occurred were designed to hide the origins and amounts of the funds involved, so a specific accounting should not be expected. The ongoing investigations by Brazilian authorities will focus on the criminal liability of individuals, and not on establishing a full accounting of the amounts that Petrobras was overcharged by the cartel members or all improper payments made by contractors and suppliers from the Company’s contract payments. These investigations may take several years before all the evidence and allegations are evaluated. The Brazilian authorities have filed actions against contractors and suppliers and their respective representatives. In these actions, the prosecutors have sought judicial remedies for administrative misconduct (ação de improbidade administrativa) using 3% of the contract prices paid to the contractors and suppliers to measure the actual damages attributable to the payment scheme, which is consistent with the methodology used by the Company to account for the effects of the payment scheme. The scope of this process is not expected to produce a full accounting of all improper payments, even after the significant amount of time the investigations by Brazilian authorities may take. Brazilian law does not provide for discovery in civil proceedings, so the information that is produced in these proceedings would not be expected to exceed the information produced in the investigation and the criminal proceedings. As previously discussed, despite the limitations described above, the information available to the Company is, in general, consistent in terms of the individuals and companies involved in the payment scheme, the period during which the payment scheme was in effect, and the percentage of overcharging applied over the total contract values under affected contracts and used to fund the improper payments made by contractors and suppliers. Approach adopted by the Company to adjust its property, plant and equipment for overpayments As it is impracticable to identify specific periods and amounts for the overpayments by the Company, the Company considered all the information available (as described above) to quantify the impact of the payment scheme. The Company included in its historical cost for property, plant and equipment all of the amounts paid under the affected contracts. However, the Company believes that the amount of its contract payments representing overpayments to contractors and suppliers pursuant to the payment scheme should not have been capitalized as property, plant and equipment. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The testimony identified 27 cartel members (Brazilian contractors and suppliers involved in the payment scheme) and several additional instances where a contractor or supplier acting individually overcharged to make improper payments unrelated to the payment scheme. The testimony states that the cartel and the payment scheme were active from 2004 through April 2012. The Company also evaluated whether the payment scheme affected periods before 2004. However, the testimony does not indicate that the payment scheme was in effect before 2004 and even if it were, the impact of contractors and suppliers overcharging the Company prior to 2004 is not material, as most of the Company’s property, plant and equipment assets were built between 2004 and 2014 (the balance of property, plant and equipment was US$30.8 billion as of December 31, 2003) and the assets existing as of December 31, 2003 were substantially depreciated by 2014. Based on the available information described above, the Company concluded that the portion of the costs incurred to build its property, plant and equipment that resulted from contractors and suppliers in the cartel overcharging the Company to make improper payments should not have been capitalized. In order to account for the impact of overpayments, the Company developed an estimation methodology to serve as a proxy for the adjustment that should be made to property plant and equipment using the five steps described below: (1) Identify contractual counterparties: the Company listed all the companies identified in public testimony, and using that information the Company identified all of the contractors and suppliers that were either so identified or were consortia including entities so identified. (2) Identify the period: the Company concluded from the testimony that the payment scheme was operating from 2004 through April 2012. (3) Identify contracts: the Company identified all contracts entered into with the counterparties identified in step 1 during the period identified in step 2, which included supplemental contracts when the original contract was entered into between 2004 and April 2012. It has identified all of the property, plant and equipment related to those contracts. (4) Identify payments: the Company calculated the total contract values under the contracts identified in step 3. (5) Apply a fixed percentage to the amount determined in Step 4: the Company estimated the aggregate overpayment by applying a percentage indicated in the depositions (3%) to the total amounts for identified contracts. The calculation considered all the recorded amounts in the Company’s books and records from 2004 through September 2014 with respect to contracts initially entered into between 2004 and April 2012, and any related supplemental contracts, between the companies of the Petrobras group and the cartel members (individually or in a consortium). This broad scope was used to produce the best estimate for quantifying the aggregate amount of the overpayment, even if there was no specific evidence of overcharging or improper payments under every affected contract. The Company also identified amounts recorded in its books and records concerning specific contracts and projects with the non-cartel members to account for the amounts those companies overcharged Petrobras to fund improper payments they made, unrelated to the payment scheme and the cartel. For overpayments attributable to non-cartel members, unrelated to the payment scheme, the Company included in the write-off for incorrectly capitalized overpayments the specific amounts of improper payments or percentages of contract values, as described in the testimony, which were used by those suppliers and contractors to fund improper payments. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company has a number of ongoing projects in which the original contract was entered into between 2004 and April 2012. The approach adopted by the Company considers that the overcharge was applied over total contract values. These include contract payments to be incurred by Petrobras in future periods, because it is impracticable to allocate the aggregate overpayments to specific periods and the portion of the overcharge that relates to future contract payments may have been charged to the Company in prior periods. Therefore, the write-off of overpayments incorrectly capitalized takes into account the total contract values and not only contract payments already incurred. However, as mentioned above, based on the available information, the Company believes that the cartel and the payment scheme were dismantled after April 2012 and that, considering all the developments in the ongoing criminal investigation, the improper payments related to the payment scheme have stopped. Petrobras believes that this methodology produces the best estimate for the aggregate overstatement of its property, plant and equipment resulting from the payment scheme, in the sense that it represents the upper bound of the range of reasonable estimates. The estimate assumes that all contracts with the identified counterparties were affected and that 3% represents the amount by which the Company overpaid on those contracts. Both assumptions are supported by the testimony, even though some testimony indicated lower percentages with respect to certain contracts, a shorter period (2006 to 2011), or fewer contractors involved. Along with the write-off to reduce the carrying amount of specified property, plant and equipment, the impact in the current period includes write-offs of tax credits (VAT and correlated taxes) and a provision for credits applied in prior periods with respect to property, plant and equipment that has been written-down, as well as the reversal of depreciation of affected assets beginning on the date they started operating. As previously discussed, the testimony does not provide sufficient information to allow the Company to determine the specific period during which the Company made specific overpayments. Accordingly, the write-off of overpayments incorrectly capitalized was recognized in the third quarter of 2014, because it is impracticable to determine the period-specific effect in each prior period. The Company believes this approach is the most appropriate pursuant to the requirements of IFRS for the correction of an error. In addition, the Company has evaluated the materiality of the impact of the payment scheme on prior periods presented in its financial statements for comparative purposes using two different analyses: it estimated the allocation of the overpayments to specific prior periods if all overpayments were made on a pro rata basis out of each of the actual contract payments and capitalized correspondingly; and it also estimated the materiality of improper payments to prior periods if the improper payments had been made at inception (on the date the contracts were entered into). Both allocation exercises indicated writing off the overpayment that was improperly capitalized would not have been material to any of the prior periods presented for comparative purposes. The Company has not recovered and cannot reliably estimate any recoverable amounts at this point. Any amounts ultimately recovered would be recorded as income when received (or when their realization becomes virtually certain). As previously mentioned, Petrobras believes that under IAS 16, the amounts it overpaid pursuant to the payment scheme should not have been included in the historical cost of the property, plant and equipment. Therefore, under Brazilian tax legislation, this write-off is considered a loss resulting from unlawful activity and subject to the evolution of the investigations in order to establish the actual extent of the losses before they can be deducted from an income tax perspective. As a result, at September 30, 2014, it is not possible for the Company to estimate the amounts that will ultimately be considered deductible or the timing for the deduction. Accordingly no deferred tax assets were recognized for the write-off of overpayments incorrectly capitalized. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company carefully considered all available information and, as discussed above, does not expect that new developments in the investigations by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by new internal commissions set up (or a review of the results of previous internal investigations) could materially impact or change the methodology described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and will review its potential impact on the adjustment. The total impact of the adjustments described above by business area is set out below. “Write-off – overpayments incorrectly capitalized” E&P RTM GAS & POWER DISTRIB. INTER. CORP. TOTAL Payment scheme: Total contract amounts (*) 25,573 45,233 8,663 309 307 1,355 81,440 Estimated aggregate overpayments (3%) 767 1,358 260 9 9 41 2,444 Unrelated payments (outside the cartel) 57 − 4 − − − 61 824 1,358 264 9 9 41 2,505 Reversal of depreciation of the affected assets (35) (81) (21) − − (4) (141) Impact on property, plant and equipment 789 1,277 243 9 9 37 2,364 Write-down of tax credits related to affected assets (**) 15 121 23 − − 4 163 Write-off – overpayments incorrectly capitalized 804 1,398 266 9 9 41 2,527 (*) Of this amount, US$ 17,999 represents amounts scheduled to be paid after September 30, 2014. (**) Write-down of tax credits that will not be applicable in the future. The Company has conducted a sensitivity analysis taking into account that approximately 26% of the write-off of overpayments incorrectly capitalized relates to assets that were charged for impairment in the fourth quarter of 2014. Excluding these assets, an increase or decrease of 1% in the applicable percentage of the overcharge applied over total contract values would result in an increase or decrease of US$ 603 in the write-off of overpayments incorrectly capitalized. However, as discussed above, the Company believes it has used the most appropriate methodology and assumptions to determine the impact of the payment scheme and there is no evidence that would indicate the possibility of a material change in the amounts that were written off. Changes in the current business context Changes in the Company’s business context and the impact of the Lava Jato investigation prompted a review of the Company’s future prospects and ultimately led to the reduction in the pace of the Company’s capital expenditures. Petrobras’s ability to invest its available funds has been limited as a result of a decrease in expected future operating revenues following the decline of oil prices, along with the devaluation of the Brazilian real, which has increased the Company’s cash outflows to service debt in the near term, most of which is denominated in foreign currencies. For a variety of reasons, including the economic and political environment in Brazil, Petrobras is currently unable to access the capital markets. Other sources of available financing are limited, and in any event would be insufficient to meet Petrobras’s investment needs. Petrobras also faces a shortage of qualified contractors and suppliers as a result of the difficulties created for suppliers by the Lava Jato investigation. As a result, Petrobras has recently determined to delay or suspend the completion of some of the assets and projects included in Petrobras’s capital expenditure plan that are expected to contribute little to its cash generation from its operations or that present complications due to contractor insolvency or to a lack of availability of qualified suppliers (as a result of the Lava Jato investigation or otherwise). Those changes had a material impact in the Company’s impairment tests, as described in note 14. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investigations involving the Company Petrobras is not a target of the Lava Jato investigation. On November 21, 2014, Petrobras received a subpoena from the U.S. Securities and Exchange Commission (SEC) requesting certain documents and information about the Company. The Company has been complying with the subpoena and intends to continue to do so, working with the independent Brazilian and U.S. law firms that were hired to conduct an independent internal investigation. Legal proceedings involving the Company See note 30 for information about class actions and the Company’s other material legal proceedings. 4. Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these consolidated financial statements. Basis of consolidation The consolidated financial statements include the financial information of Petrobras and the entities it controls (its subsidiaries), joint operations and consolidated structured entities. Control is achieved when Petrobras: i) has power over the investee; ii) is exposed, or has rights, to variable returns from involvement with the investee; and iii) has the ability to use its power to affect its returns. Subsidiaries are consolidated from the date on which control is obtained until the date that such control no longer exists. Accounting policies of subsidiaries have been changed, where necessary, to ensure consistency with the policies adopted by Petrobras. Note 11 sets out the consolidated entities and other direct investees. Petrobras has no equity interest in its consolidated structured entities and control is not determined by voting rights, but by the power the Company has over the relevant operating activities of such entities. Consolidated structured entities are set out below: Consolidated structured entities Country Main segment Charter Development LLC – CDC (i) U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil RT&M PDET Offshore S.A. Brazil E&P Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate Fundo de Investimento em Direitos Creditórios Padronizados do Sistema Petrobras Brazil Corporate (i) Companies abroad with financial statements prepared in foreign currencies. The consolidation procedures involve combining assets, liabilities, income and expenses, according to their function and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. Business segment reporting The information related to the Company’s operating segments (business areas) is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The measurement of segment results includes transactions carried out with third parties and transactions between business areas, which are charged at internal transfer prices defined by the relevant areas using methods based on market parameters. The Company operates under the following business areas: a) Exploration and Production (E&P): this segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil for the purpose of supplying, primarily, its domestic refineries; and also selling the crude oil surplus and oil products produced in the natural gas processing plants to the domestic and foreign markets. The exploration and production segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing (RTM): this segment covers the refining, logistics, transport and trading of crude oil and oil products activities, exporting of ethanol, extraction and processing of shale, as well as holding interests in petrochemical companies in Brazil. c) Gas and Power: this segment covers the activities of transportation and trading of natural gas produced in Brazil and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power plants in Brazil, in addition to being responsible for the fertilizer business. d) Biofuels: this segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: this segment includes the activities of Petrobras Distribuidora S.A., which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil to retail, commercial and industrial customers, as well as other fuel wholesalers. f) International: this segment covers the activities of exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out outside of Brazil in a number of countries in the Americas, Africa, Europe and Asia. The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. Financial instruments Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. Marketable securities Marketable securities comprise investments in debt or equity securities. These instruments are initially measured at fair value, are classified according to the Company’s intention and are subsequently measured as set out below: 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) - Fair value through profit or loss – includes financial instruments purchased and held for trading in the short term. These instruments are subsequently measured at fair value with changes recognized in the statement of income in finance income (expenses). - Held-to-maturity – includes non-derivative financial instruments with fixed or determinable payments and fixed maturity, for which Management has the positive intention and ability to hold to maturity. These instruments are subsequently measured at amortized cost using the effective interest rate method. - Available-for-sale – includes non-derivative financial instruments that are either designated as available for sale or are not classified as financial assets at fair value through profit or loss or held-to-maturity investments. These instruments are subsequently measured at fair value. Subsequent changes in fair value are recognized in other comprehensive income, in the shareholders’ equity and recycled to the statement of income when the instruments are derecognized. Subsequent value changes attributable to interest income or changes in foreign exchange rates or inflation indexation (price indices) are recognized in the statement of income for all categories, when applicable. Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for allowances for impairment or uncollectibility. The Company recognizes an allowance for impairment of trade receivables when there is objective evidence that a loss event occurred after the initial recognition of the receivable and has an impact on the estimated future cash flows, which can be reliably estimated. Impairment losses on trade receivables are recognized in the statement of income in selling expenses. Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. Derivative financial instruments Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are initially and subsequently measured at fair value. Gains or losses arising from changes in fair value are recognized in the statement of income in finance income (finance expense), unless the derivative is qualified and designated for hedge accounting. Hedge accounting Hedge accounting is formally documented at inception in terms of the hedging relationship and the Company’s risk management objective and strategy for undertaking the hedge. Hedging relationships that qualify for hedge accounting are classified as: (i) fair value hedge, when they involve a hedge of the exposure to changes in fair value of a recognized asset or liability, unrecognized firm commitments, or an identifiable portion of such assets, liabilities or firm commitments; and (ii) cash flow hedges when they involve a hedging of the exposure to variability in cash flows that is attributable to a particular risk associated with a recognized asset or liability or a highly probable forecast transaction. 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In hedging relationships that qualify for fair value hedge accounting, the gain or loss from remeasuring the hedging instrument and the hedged item at fair value is recognized in the statement of income. In hedging relationships that qualify for cash flow hedge accounting, the Company designates derivative financial instruments and long-term debt (non-derivative financial instruments) as hedging instruments. Gains or losses relating to the effective portion of the hedge are recognized in other comprehensive income, in the shareholders’ equity and recycled to the statement of income in finance income (expense) in the periods when the hedged item affects the statement of income. The gains or losses relating to the ineffective portion are recognized in the statement of income. When, the hedging instrument expires or is sold, terminated or exercised or no longer meets the criteria for hedge accounting or the Company revokes the designation, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income from the period when the hedge was effective remains separate in equity until the forecast transaction occurs. When, the forecast transaction is no longer expected to occur, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income is immediately reclassified from equity to the statement of income. Inventories Inventories are determined by the weighted average cost flow method and mainly comprise crude oil, intermediate products and oil products, as well as natural gas, LNG, fertilizers and biofuels, stated at the lower of the average cost, and their net realizable value. Crude oil and LNG inventories can be traded or used for production of oil products and/or electricity generation, respectively. Intermediate products are those product streams that have been through at least one of the refining processes, but still need further treatment, processing or converting to be available for sale. Biofuels mainly include ethanol and biodiesel inventories. Maintenance materials, supplies, and others are mainly comprised of production supplies and operating and consumption materials used in the operations of the Company, stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. The amounts presented in the categories above include imports in transit, which are stated at the identified cost. Investments in other companies An associate is an entity over which the Company has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but not the ability to exercise control or joint control over those polices. The definition of control is set out in note 4.1. A joint arrangement is an arrangement over which two or more parties have joint control (pursuant to contractual provisions). A joint arrangement is classified either as a joint operation or as a joint venture depending on the rights and obligations of the parties to the arrangement. In a joint operation the parties have rights to the assets, and obligations for the liabilities, relating to the arrangement and in a joint venture, the parties have rights to the net assets of the arrangement. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Profit or loss, assets and liabilities related to joint ventures and associates are accounted for by the equity method. In a joint operation the Company recognizes the amount of its share of assets, liabilities and related income and expenses. Accounting policies of joint ventures and associates have been modified, where necessary, to ensure consistency with the policies adopted by Petrobras. Distributions received from an investee reduce the carrying amount of the investment. Business combinations and goodwill Acquisitions of businesses are accounted for using the acquisition method when control is obtained. Combinations of entities under common control are not accounted for as business combinations. The acquisition method requires that the identifiable assets acquired and the liabilities assumed be measured at the acquisition-date fair value. Amounts paid in excess of the fair value are recognized as goodwill. In the case of a bargain purchase, a gain is recognized in the statement of income when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as changes in interest in subsidiaries. Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of crude oil and natural gas are accounted for using the successful efforts method of accounting, as set out below: - Costs related to geological and geophysical activities are expensed when incurred. - Amounts paid for obtaining concessions for exploration of crude oil and natural gas (capitalized acquisition costs) are initially capitalized. - Costs directly attributable to exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. Unsuccessful exploratory wells are charged to expense when they are considered dry holes, uneconomic (did not encounter potentially economic oil and gas quantities) or were abandoned due to mechanical accidents. Exploratory wells that have found oil and gas reserves, but those reserves cannot be classified as proved when drilling is completed, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. - Costs related to exploratory wells drilled in areas of unproved reserves are charged to expense when determined to be dry or uneconomic. - Costs related to the construction, installation and completion of infrastructure facilities, such as drilling of development wells, construction of platforms and natural gas processing units, construction of equipment and facilities for the extraction, handling, storing, processing or treating crude oil and natural gas, pipelines, storage facilities, waste disposal facilities and other related costs incurred in connection with the development of proved reserve areas are capitalized within property, plant and equipment. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use, including the present value of the estimated cost of dismantling and removing the asset and restoring the site, reduced by accumulated depreciation and impairment losses. A condition of continuing to operate certain items of property, plant and equipment, such as industrial plants, offshore plants and vessels is performing regular major inspections and maintenance. Those expenditures are capitalized if the recognition criteria are met or otherwise expensed when incurred. The capitalized costs are depreciated over the period through the next major maintenance. Spare parts are capitalized when they are expected to be used during more than one period and can only be used in connection with an item of property, plant and equipment. These are depreciated over the useful life of the item of property, plant and equipment to which they relate. General and specific borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. General borrowing costs are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful lives of the assets or by applying the unit-of-production method to the related assets. The Company suspends capitalization of borrowing costs during extended periods in which it suspends active development of a qualifying asset. Except for assets with useful lives shorter than the life of the field, which are depreciated based on the straight line method, depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method. Assets with useful lives shorter than the life of the field, floating platforms and assets that are unrelated to oil and gas production are depreciated based on the straight line method. The unit-of-production method of depreciation (amortization) is computed based on a unit-of-production basis (monthly production) over the proved developed oil and gas reserves, applied on a field by field basis. Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonuses (capitalized acquisition costs) and the acquisition costs with respect to the Assignment Agreement, referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (“ Cessão Onerosa ”) is recognized using the unit-of-production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field by field basis. Except for land, which is not depreciated, other property, plant and equipment are depreciated on a straight line basis. See note 12 for further information about the estimated useful life by class of assets. Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs); public service concessions; trademarks; patents; software and goodwill. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas are initially capitalized within intangible assets and are transferred to property, plant and equipment upon the declaration of commerciality. The acquisition costs with respect to the Assignment Agreement were reclassified to property, plant and equipment during 2013 and 2014. On December 29, 2014 the Company submitted the declaration of commerciality of the last area of the agreement to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis ) - ANP . Signature bonuses are not amortized until they are transferred to property, plant and equipment. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets with a finite useful life, other than amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, are amortized over the useful life of the asset on a straight-line basis. Internally-generated intangible assets are not capitalized and are expensed as incurred, except for development costs that meet the recognition criteria related to completion and use of assets, probable future economic benefits, and others. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. Impairment Property, plant and equipment and intangible assets with definite useful lives are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. The impairment test is performed by a comparison of the carrying amount of an individual asset or a cash-generating unit (CGU) with its recoverable amount. Whenever the recoverable amount is less than the carrying amount, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s post-tax weighted average cost of capital (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For purposes of the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or groups of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment or when there is an indication that the carrying amount may not be recoverable, on a field by field basis. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. Leases Leases that transfer substantially all the risks and rewards incidental to ownership of the leased item are recognized as finance leases. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) For finance leases, when the Company is the lessee, assets and liabilities are recognized at the lower of the fair value of the leased property or the present value of the minimum lease payments, both determined at the inception of the lease. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. When the Company is the lessor, a receivable is recognized at the amount of the net investment in the lease. If a lease does not transfer substantially all the risks and rewards incidental to ownership of the leased item, it is classified as an operating lease. Operating leases are recognized as expenses over the period of the lease. Contingent rents are recognized as expenses when incurred. Assets classified as held for sale Assets, disposal groups and liabilities directly associated with those assets are classified as held for sale if their carrying amounts will principally be recovered through a sale transaction rather than through continuing use. This condition is regarded as met only when the sale is approved by the Company’s Board of Directors and the asset or disposal group is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets. In addition, the sale should be expected to qualify for recognition as a completed sale within one year from the date of classification as held for sale. However, events or circumstances may extend the period to complete the sale beyond one year. An extension of the period required to complete a sale does not preclude an asset (or disposal group) from being classified as held for sale if the delay is caused by events or circumstances beyond the Company’s control and there is sufficient evidence that it remains committed to its plan to sell the assets (or disposal groups). Assets (or disposal groups) classified as held for sale and the associated liabilities are measured at the lower of their carrying amount and fair value less costs to sell. Assets and liabilities are presented separately in the statement of financial position. Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility when it terminates its operations due to the exhaustion of the area or economic conditions. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (with a corresponding liability) based on the present value of the expected future cash outflows, discounted at a risk-adjusted rate when a future legal obligation exists and can be reliably measured. Unwinding of the discount of the corresponding liability is recognized as a finance expense, when incurred. The asset is depreciated similarly to property, plant and equipment, based on the class of the asset. Future decommissioning costs for oil and natural gas producing properties are initially recognized after a field is declared to be commercially viable, on a field by field basis, and are revised annually. Decommissioning costs related to proved developed oil and gas reserves are depreciated by applying the unit-of-production method, computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provisions, contingent assets and contingent liabilities Provisions are recognized when there is a present obligation (legal or constructive) that arises from past events and for which it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation, which must be reasonably estimable. Contingent assets are not recognized. Contingent liabilities for which the likelihood of loss is considered to be possible or which are not reasonably estimable are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. Income taxes Income tax expense for the period comprises current and deferred tax. a) Current income taxes The Company has adopted the Transition Tax Regime in Brazil (RTT) in order to exclude potential tax impacts from the adoption of IFRS in the determination of taxable profit. RTT is based on Brazilian tax/corporate regulations and accounting principles as of December 31, 2007. Therefore, taxable profit differs from accounting profit due to certain adjustments required by tax regulations. Law 12,973, dated as of May 13, 2014, terminated the RTT and established a new tax regime. The new tax regime is mandatory for 2015 and optional for 2014. The Company has not adopted the new tax regime for 2014 and, therefore, its taxable profit was determined based on the RTT. The Company does not expect the adoption of the new tax regime to result in material impacts in its tax expense or in its financial statements. The tax currently payable is computed based on taxable profit for the year, calculated using tax rates that have been enacted or substantively enacted by the end of the reporting period. b) Deferred income taxes Deferred income taxes are recognized on temporary differences between the tax base of an asset or liability and its carrying amount. Deferred income tax liabilities are generally recognized for all taxable temporary differences. Deferred tax assets are generally recognized for all deductible temporary differences and carryforward of unused tax losses or credits to the extent that it is probable that taxable profit will be available against which those deductible temporary differences can be utilized. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply to the period when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. Current and deferred tax assets and current and deferred tax liabilities are offset when they relate to income taxes levied on the same taxable entity. Employee benefits (Post-Employment) Actuarial commitments related to post-employment defined benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent qualified actuary (to update for material changes in actuarial assumptions and estimates of expected future benefits), using the projected unit credit method, net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Actuarial assumptions include: demographic assumptions; financial assumptions; medical costs estimates, historical data related to benefits paid and employee contributions. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Changes in the net defined benefit liability (asset) are recognized when they occur, as follows: i) service cost and net interest cost in the statement of income; and ii) remeasurements in other comprehensive income. Service cost comprises: (i) current service cost, which is the increase in the present value of the defined benefit obligation resulting from employee service in the current period; (ii) past service cost, which is the change in the present value of the defined benefit obligation for employee service in prior periods, resulting from a plan amendment (the introduction, modification, or withdrawal of a defined benefit plan) or a curtailment (a significant reduction by the entity in the number of employees covered by a plan); and (iii) any gain or loss on settlement. Net interest on the net defined benefit liability (asset) is the change during the period in the net defined benefit liability (asset) that arises from the passage of time. Remeasurement of the net defined benefit liability (asset) is recognized in other comprehensive income and comprises: (i) actuarial gains and losses; (ii) the return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset); and (iii) any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset). The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage over salaries. Share capital and distributions to shareholders Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares (share issuance costs) are presented (net of tax) in shareholders’ equity as a deduction from the proceeds. To the extent the Company proposes dividend distributions to shareholders, it comprises dividends and interest on capital determined in accordance with the limits defined in the Brazilian Corporation Law and in the Company’s bylaws. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil to the entity distributing interest on capital. Tax benefits from the deduction of interest on capital are recognized in the statement of income. Other comprehensive income Other comprehensive income includes changes in fair value of available-for-sale financial instruments, effective portion of cash flow hedge, actuarial gains and losses (remeasurement of the net defined benefit liability) and cumulative translation adjustment. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. Government grants related to expenses are recognized as revenue in the statement of income on a systematic basis over the periods in which the Company recognizes as expenses the related costs for which the grants are intended to compensate. Government grants related to assets are initially recognized as deferred income and transferred to the statement of income over the useful life of the asset on a straight-line basis. Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be measured reliably. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenues from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains or losses on marketable securities measured at fair value, as well as net foreign exchange and inflation indexation charges. Finance expense does not include borrowing costs directly attributable to the construction of assets that necessarily take a substantial period of time to become operational, which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 5. Critical accounting policies: key estimates and judgments The preparation of the consolidated financial information requires the use of estimates and judgments for certain transactions and their impacts on assets, liabilities, income and expenses. The assumptions are based on past transactions and other relevant information and are periodically reviewed by Management, although the actual results could differ from these estimates. Information about those areas that require the most judgment or involve a higher degree of complexity in the application of the accounting practices and that could materially affect the Company’s financial condition and results of operations are set out following. Oil and gas reserves Oil and gas reserves are estimated based on economic, geological and engineering information, such as well logs, pressure data and drilling fluid sample data and are used as the basis for calculating unit-of-production depreciation, depletion and amortization rates and for impairment tests. These estimates require the application of judgment and are reviewed at least annually, or on an interim basis if objective evidence of significant changes becomes available based on a re-evaluation of already available geological, reservoir or production data and new geological, reservoir or production data, as well as changes in prices and costs that are used in the estimation of reserves. Revisions can also result from significant changes in the Company’s development strategy or in the production capacity of equipment and facilities. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company determines its oil and gas reserves both pursuant to the SEC criteria and to the ANP/SPE (Brazilian Agency of Petroleum, Natural Gas and Biofuels / Society of Petroleum Engineers) criteria. The main differences between the two criteria are: selling price of crude oil, improved recovery criteria, undrilled acreage limits, fluid contacts limits, definitions for analog reservoir used for reserves estimates and the concession period in Brazil. Only proved reserves are determined pursuant to the SEC criteria, while proved and unproved reserves are determined pursuant to the ANP/SPE criteria. According to the definitions prescribed by the SEC proved oil and gas reserves are the estimated quantities which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic, operating conditions (i.e., prices and costs as of the date the estimate is made) and government regulations. Proved reserves can be further subdivided into developed and undeveloped reserves. Proved developed oil and gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Although the Company is reasonably certain that proved reserves will be produced, the timing and amount recovered can be affected by a number of factors including completion of development projects, reservoir performance, regulatory aspects and significant changes in long-term oil and gas price levels. Other information about reserves is presented as supplementary information. a) Oil and gas reserves: depreciation, depletion and amortization Depreciation, depletion and amortization are measured based on estimates of reserves prepared by the Company’s technicians in a manner consistent with SEC definitions. Revisions to the Company’s proved developed and undeveloped reserves impact prospectively the amounts of depreciation, depletion and amortization recognized in the statement of income and the carrying amounts of oil and gas properties assets. Therefore all other variables being equal, a decrease in estimated proved reserves would increase, prospectively, depreciation, depletion and amortization expense, while an increase in reserves would reduce depreciation, depletion and amortization. See notes 4.8 and 12.2 for more detailed information about depreciation, amortization and depletion. b) Oil and gas reserves: impairment testing The Company assesses the recoverability of the carrying amounts of oil and gas exploration and development assets based on their value in use, as defined in note 4.10. In general, analyses are based on proved reserves and probable reserves pursuant to the ANP/SPE definitions. The Company performs asset valuation analyses on an ongoing basis as a part of its management program by reviewing the recoverability of their carrying amounts based on estimated volumes of oil and gas reserves, as well as estimated future oil and natural gas prices. Oil and gas exploration and production assets are tested annually for impairment, irrespective of whether there is any indication of impairment. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The markets for crude oil and natural gas have a history of significant price volatility and although prices will occasionally drop precipitously, industry prices over the long term will continue to be driven by market supply and demand fundamentals. The impairment tests that the Company performs make use of its long-term price assumptions used in its planning and budgeting processes and its capital expenditure decisions, which are considered reasonable estimates, given market indicators and experience. When determining the value in use of those assets, short-term price volatility affects the cash flow estimates for the first years. Lower future oil and gas prices, when considered long-term trends, as well as negative impacts of significant changes in reserve volumes, production curve expectations, lifting costs or discount rates could trigger the need for impairment assessment. See notes 4.8 and 12 for more detailed information about oil and natural gas exploration and development assets. Identifying cash-generating units for impairment testing Identifying cash-generating units (CGU’s) requires management assumptions and judgment, based on the Company’s business and management model, and may significantly impact the results of the impairment tests of long-lived assets. The assumptions set out below have been consistently applied by the Company: - Exploration and Production CGU’s: producing properties: oil and natural gas producing properties comprised of a group of exploration and development assets. - Refining, transportation and marketing CGU’s: i) Downstream CGU: a single CGU comprised of all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro. This CGU was identified based on the concept of integrated optimization and performance management, which focus on the global performance of the CGU, allowing a shift of margins from one refinery to another. Pipelines and terminals are an integral part and interdependent portion of the refining assets, required to supply the market. Complexo Petroquímico do Rio de Janeiro (Comperj) and the second refining unit of Refinaria Abreu e Lima (RNEST) are both under construction and have been removed from the Downstream CGU in the quarter ended December 31, 2014 and assessed for impairment individually, as set out in note 14; ii) Petrochemical CGU: petrochemical plants from PetroquímicaSuape and Citepe ; and iii) Transportation CGU: the transportation CGU is comprised of the Transpetro’s fleet vessels. - Gas & Power CGU’s: i) Natural gas CGU: comprised of natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants. A fertilizers plant under construction, Unidade de Fertilizantes Nitrogenados III (UFN III), has been excluded from this CGU, as set out note 14; and ii) Power CGU: thermoelectric power generation plants. - Distribution CGU: comprised of the distribution assets related to the operations of Petrobras Distribuidora S.A. - Biofuels CGU’s: i) Biodiesel CGU: group of assets that comprise the biodiesel plants. This CGU comprises an integrated unit of the biodiesel plants and is defined based on the production planning and operation process, considering domestic market conditions, the production capacity of each plant, as well as the results of biofuels auctions and raw materials supply; and ii) Ethanol CGU: comprised of investments in associates and joint ventures in the ethanol sector. - International CGU: i) International exploration and production CGU: this CGU comprises the oil and natural gas producing properties, including exploration and development assets, outside Brazil; ii) other operations of the international business segment: smallest identifiable group of assets that generates largely independent cash inflows. 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments in associates and joint ventures including goodwill are individually tested for impairment. See notes 4.10 and 14 for more detailed information about impairment. Pension and other post-retirement benefits The actuarial obligations and net expenses related to defined benefit pension and health care post-retirement plans are computed based on several financial and demographic assumptions, of which the most significant are: - Discount rate: comprises the projected future inflation in addition to an equivalent real interest rate that matches the duration of the pension and health care obligations with the future yield curve of long-term Brazilian Government Bonds; and - Medical costs: comprise several projected annual growth rates based on per capita health care benefits paid over the last five years, which are used as a basis for projections, decreasing gradually over 30 years, to converge with a general price inflation index. These and other estimates are reviewed at least annually and may differ materially from actual results due to changing market and financial conditions, as well as actual results of actuarial assumptions. The sensitivity analysis of discount rates and changes in medical costs as well as additional information about actuarial assumptions are set out in note 22. Estimates related to contingencies and legal proceedings The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues arising from the normal course of its business for which estimates are made by Petrobras of the amounts of the obligations and the probability that an outflow of resources will be required. Those estimates are based on legal counsel and Management’s best estimates. See note 30 for more detailed information about contingencies and legal proceedings. Dismantling of areas and environmental remediation The Company has legal and constructive obligations to remove equipment and restore onshore and offshore areas at the end of operations at production sites. Its most significant asset removal obligations involve removal and disposal of offshore oil and gas production facilities in Brazil and abroad. Estimates of costs for future environmental cleanup and remediation activities are based on current information about costs and expected plans for remediation. These estimates require performing complex calculations that involve significant judgment because the obligations are long-term; the contracts and regulations contain subjective descriptions of what removal and remediation practices and criteria will have to be met when the events actually occur; and asset removal technologies and costs are constantly changing, along with political, environmental, safety and public relations considerations. The Company is constantly conducting studies to incorporate technologies and procedures seeking to optimize the operations of abandonment, considering industry best practices. However, the timing and amounts of future cash flows are subject to significant uncertainty. See notes 4.13 and 20 for more detailed information about the decommissioning provisions. 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Fair value of derivative financial instruments Derivative financial instruments are measured at fair value in the financial statements. Fair value measurement requires judgment related to the availability of identical or similar assets quoted in active markets or otherwise the use of alternate measurement models that can become increasingly complex and depend on the use of estimates such as future prices, long-term interest rates and price indices (inflation indices). See notes 4.3.5 and 33 for more detailed information about derivative financial instruments. Hedge accounting Identifying hedging relationships between hedged items and hedging instruments (derivative financial instruments and non-derivative financial instruments, such as long-term debt) requires critical judgments related to the existence of the hedging relationship and its effectiveness. In addition, the Company continuously assesses the alignment between the hedging relationships identified and the objectives and strategy of its risk management policy. Accounting approach to the “Lava Jato (Car Wash) Operation” Estimation Methodology As set out in note 3, in the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. To account for these overpayments, the Company developed an estimation methodology described in note 3. Petrobras acknowledges the degree of uncertainty involved in the estimation methodology and has developed a sensitivity analysis (set out in note 3) and will continue to monitor the ongoing investigations and the availability of other information concerning the amounts it may have overpaid in the context of the payment scheme. If reliable information becomes available that indicates with sufficient precision that the Company’s estimate should be adjusted, it will evaluate whether the adjustment is material and, if so, recognize it. However, as previously discussed, the Company believes it has used the most appropriate methodology and assumptions to determine the amounts of overpayments incorrectly capitalized and there is no evidence that would indicate the possibility of a material change in the amounts written-off. Possible alternative approaches considered and rejected IFRS allows the use of a revaluation model under IAS 16 to re-measure the carrying amount of property, plant and equipment, but the use of revaluation models is not permitted by Brazilian Corporation Law. As a result, the Company did not consider that approach as a viable alternative to address the impact of the overpayment on the affected property, plant and equipment. The Company considered whether it could develop a surrogate or proxy to quantify the errors to be corrected. The proposed proxy would involve determining the fair value of each affected asset (measured on a stand-alone basis), and estimating the amount of overpayments as being the difference between the fair value of each affected asset and its carrying amount. The proposed approach would be different than a charge for impairment because the assets would be valued on a stand-alone basis and not as a group of assets included in a cash generating unit. The recoverable amount of those assets would also not be determined by the higher amount between their fair value and their value in use, but would be considered to be their fair value. 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company engaged two global firms internationally known as independent appraisers to determine the fair value of most of the affected assets based on the valuation technique that was most appropriate to the specificities of each asset and for which relevant data was available. For 31 individual assets, book value exceeded fair value by an aggregate of US$36.1 billion, while the book value of the 21 other individual assets was an aggregate of US$11.1 billion below fair value. As previously discussed, the difference between the fair value and the carrying amount of those assets would conceptually be attributable to improper payments. However, after the difference was measured, the Company concluded that the shortfall between the fair value and the carrying amount of the assets was significantly larger than any reasonable estimate of the improper payments uncovered in the context of the Lava Jato investigation. Fair value shortfalls originate not primarily from improper payments, but from different sources (both related to the method of measuring the fair value and to changes in the business context), which cannot be individually or separately quantified, such as: - The fair value of the assets was measured on a stand-alone basis and did not consider value that would be added to the assets when used in an integrated manner, in which value is transferred from one asset to another, depending on how the company operates the assets, because management seeks to achieve the global optimum of the portfolio of assets instead of the individual optimum (especially for the refining assets). Those gains are captured when those assets are evaluated inside cash-generating units (CGU) for impairment testing and many of the affected assets are in a single CGU; - The discount rate used by the appraisers considered a risk premium related to the acquisition of a single asset by a third party inside a market highly concentrated in a single large-scale player (Petrobras). This would be applicable to evaluate the acquisition of new property, plant and equipment, but not to determine the value in use of assets which already belong to the portfolio of the Company; - Changes in economic and financial variables (exchange rate, discount rate, risk metrics and cost of capital); - Changes in estimates of prices and margins of inputs; - Changes in projections of prices, margins and demand for products sold in light of recent changes in market conditions; - Changes in equipment and input prices, wages and other correlated costs; - The impact of local content requirements; and - Project planning deficiencies (especially in the Engineering and Downstream areas). Therefore, the Company concluded that using the fair value as a surrogate or proxy to adjust its property, plant and equipment would not have been appropriate, as the adjustment would include elements with no direct relation to the overpayments. Allowance for impairment of trade receivables Management continuously assesses whether there is objective evidence that trade receivables are impaired and recognizes allowances for impairment of trade receivables to cover losses. Such evidence includes insolvency, defaults, judicial recovery claims, a significant probability of a debtor filing for bankruptcy and others. See note 8 for more detailed information about allowance for impairment of trade receivables. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 6. New standards and interpretations a) IASB - International Accounting Standards Board During 2014, the following interpretation issued by the International Accounting Standards Board (IASB) became effective but did not have a significant impact on the Company’s financial statements for year ended December 31, 2014: - IFRIC 21 - "Levies" is an interpretation of IAS 37, ‘Provisions, contingent liabilities and contingent assets’. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (known as an obligating event). The interpretation addresses what the obligating event is (the transaction described in the tax regulations) that gives rise to the payment of a levy and when a liability should be recognized. The main standards and amendments to standardsissued by the IASB and not effective as of December 31, 2014 are set out following. The Company did not early adopt those standards: Standards Brief Description Effective Date Amendment to IFRS 11 “Joint Arrangements” The amendments require an investor to apply the principles of business combination accounting when it acquires an interest in a joint operation (as defined under IFRS 11) that constitutes a "business (as defined under IFRS 3)." January 1, 2016 Amendment to IFRS 10 “Consolidated Financial Statements” and IAS 28 “Investments in Associates and Joint Ventures” A full gain or loss is recognized when a transaction involves a business (as defined under IFRS 3). A partial gain or loss is recognized when a transaction involves assets that do not constitute a business, even if those assets are in a subsidiary. January 1, 2016 IFRS 15 – “Revenue from Contracts with Customers” Sets out requirements for revenue recognition, measurement and disclosure. According to IFRS 15, revenue is recognized when a customer obtains control of a good or service. It changes the current model, based on which revenue is recognized when significant risks and rewards of ownership are transferred. In addition IFRS 15 provides guidance for revenue recognition in more complex cases. January 1, 2017 IFRS 9 - "Financial Instruments" Simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on the entity's business model and the contractual cash flows characteristics of the financial asset. IFRS 9 changes the requirements for hedge effectiveness in hedge accounting. IAS 39 is still applicable for impairment of financial assets and hedge accounting. January 1, 2018 The Company is assessing the impact the new standards and amendments to standards may have on future periods. b) Brazilian Tax Law On May 14, 2014, Law 12,973 was enacted, establishing the following: - Repeals the Transition Tax Regime ( Regime Tributário de Transição - RTT ) established by Law 11,941 enacted on May 27, 2009; - Establishes regulations for changes in federal taxes (income tax, PIS and COFINS) in contemplation of adoption of the International Financial Reporting Standards - IFRS; Except for articles 3, 72 to 75 and 93 to 119, which were effective as of the date the law was enacted, law 12,973 will be effective on January 1, 2015. Regulation for this law was established by Normative Instruction 1,515, issued by the Federal Revenue Secretariat of Brazil on November 24, 2014. 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) As Management has decided to adopt articles 1, 2 and 4 to 70 of Law 12,973, with respect to the adoption of the new tax regime (repealing RTT ), beginning in 2015, there has been no impact to the 2014 financial statements. The Company does not expect the adoption of the new tax regime to result in material impacts in its tax expense or in its financial statements from 2015. 7. Cash and cash equivalents and Marketable securities Cash and cash equivalents Cash at bank and in hand 709 951 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 1,999 3,493 Other investment funds 41 53 2,040 3,546 - Abroad Time deposits 8,700 6,075 Automatic investing accounts 3,097 3,982 Other financial investments abroad 2,109 1,314 13,906 11,371 Total short-term financial investments 15,946 14,917 Total cash and cash equivalents 16,655 15,868 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts and other short-term fixed income instruments from highly-rated financial institutions with maturities of three months or less. Marketable securities Trading securities 2,690 3,878 Available-for-sale securities 21 17 Held-to-maturity securities 6,721 121 9,432 4,016 Current 9,323 3,885 Non-current 109 131 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits in highly-rated financial institutions. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 8. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 10,627 10,153 Related parties (Note 19) Investees 863 658 Receivables from the electricity sector 2,966 1,849 Petroleum and alcohol accounts -Federal Government 317 357 Other receivables 2,005 2,591 16,778 15,608 Provision for impairment of trade receivables (3,372) (1,406) 13,406 14,202 Current 7,969 9,670 Non-current 5,437 4,532 Changes in the allowance for impairment of trade receivables Opening balance 1,406 1,452 1,487 Additions (*) 2,484 133 244 Write-offs (131) (68) (210) Cumulative translation adjustment (387) (111) (69) Closing balance 3,372 1,406 1,452 Current 1,448 800 854 Non-current 1,924 606 598 (*) Relates primarily to the electricity sector (see note 8.4). Trade receivables overdue - Third parties Up to 3 months 823 911 From 3 to 6 months 178 272 From 6 to 12 months 181 395 More than 12 months 1,832 1,827 3,014 3,405 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 19) 2,536 430 2,966 663 1,186 1,849 Companhia de Gás do Amazonas (CIGÁS) 1,266 167 1,433 − 682 682 Others 24 394 418 43 264 307 3,826 991 4,817 706 2,132 2,838 (-) Allowance for impairment of trade receivables (1,090) (621) (1,711) − (15) (15) Total 2,736 370 3,106 706 2,117 2,823 Related parties 2,473 165 2,638 663 1,180 1,843 Third parties 263 205 468 43 937 980 As of December 31, 2014, US$ 4,198 of the Company’s receivables from the isolated electricity system in the northern region of Brazil were classified as non-current assets. The balance of those receivables was US$ 4,817 as of December 31, 2014 (US$ 2,838 as of December 31, 2013) and comprise: (i) US$ 4,526 (US$ 2,659 as of December 31, 2013) from fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) located in the northern region of Brazil. (ii) US$ 291 (US$ 179 as of December 31, 2013) from an electricity supply contract entered into by Petrobras and a subsidiary of Eletrobras in 2005 classified as a finance lease of two thermoelectric power plants in the northern region of Brazil. The thermoelectric power plants will be transferred to the subsidiary of Eletrobras by the end of the lease term (20 years) for no additional cost. These receivables are not overdue. A portion of the costs related to the fuel supplied to those thermoelectric power plants is borne by funds from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which is managed by Eletrobras. Funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies are experiencing financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of US$ 3,509. This amount will be updated based on the Selic interest rate (Brazilian short-term interest rate) every month. Under the agreement, the amounts are expected to be paid in 120 monthly installments beginning in February 2015. Pursuant to the debt acknowledgment agreement, receivables due to Petrobras in the amount of US$ 2,483 were collateralized by receivables from the CCC that were pledged as security. The collateralized receivables relate to amounts payable from the Brazilian Energy Development Account ( Conta de Desenvolvimento Energético - CDE ) to the CCC. One of the purposes of the CDE is to refund the costs incurred by the CCC to support electricity generation and distribution in the isolated electricity system. The debt acknowledgement agreement was collateralized when the Brazilian Electricity Agency - Agência Nacional de Energia Elétrica (ANEEL) recognized in February 2015 a debt acknowledgement for the payables from the CDE to the CCC. Beginning in 2015 the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter of 2015. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter of 2015, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company’s Management has determined that an allowance for impairment of trade receivables was required to cover receivables as of October 31, 2014 with no guarantees, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. An allowance for impairment of trade receivables of US$ 1,696 was recognized in 2014 (US$ 1,948 charged to selling expenses, partially offset by a US$ 252 cumulative translation adjustment -CTA effect). No charges were recognized for companies that were not insolvent or for receivables from sales after November 1, 2014, because those amounts were included in the calculation of ANEEL’s new pricing policy. 9. Inventories Crude oil 3,977 5,849 Oil products 4,333 4,985 Intermediate products 854 924 Natural gas and LNG (*) 358 401 Biofuels 150 158 Fertilizers 34 26 9,706 12,343 Materials, supplies and others 1,806 1,935 11,512 14,278 Current 11,466 14,225 Non-current 46 53 (*) Liquid natural gas Inventories are presented net of a US$ 150 allowance reducing inventories to net realizable value (US$ 88 as of December 31, 2013), mainly due to the decrease in international prices of crude oil and oil products. The amount of write-down of inventories to net realizable value recognized as cost of sales in 2014 is US$ 1,015 (US$ 580 in 2013). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 2,316 (US$ 2,976 as of December 31, 2013), as set out in note 22.1. Disposal of assets and legal mergers Disposal of assets Brasil PCH S.A. On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. (which subsequently assigned the sale and purchase contract to Chipley SP Participações) for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of its voting stock, for a consideration of US$ 304, before contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of US$ 301, after contractual price adjustments. A pre-tax gain of US$ 274 was recognized in other income. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of US$ 380, subject to price adjustments through the close of the transaction. On April 30, 2014 the transaction was concluded, the respective assets and liabilities were transferred to Perenco and a US$ 101 gain was recognized in other income. UTE Norte Fluminense S.A. On April 11, 2014 Petrobras disposed of its 10% interest in Usina Termelétrica Norte Fluminense (UTE - NF) to Électricité de France (EDF) for US$ 82. A US$ 37 gain was recognized in other income. There are no precedent conditions to the transaction. Transierra S.A. On August 5, 2014, Petrobras disposed of its 44.5% interest in Transierra S.A. to Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) for US$ 107. A US$ 32 gain was recognized in other income. There are no precedent conditions to the transaction. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder at a consideration of US$ 369, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 1, 2014 the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE) approved the purchase of Innova S.A by Videolar S.A with restrictions. The approval of the transaction was conditioned on the fulfillment of a set of measures set out in the Merger Control Agreement (Acordo em Controle e Concentrações – ACC) entered into by the antitrust agency and the merging parties. On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a US$ 57 gain was recognized in other income. Petrobras Energia Peru S.A. On November 12, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B.V. – PIB BV to China National Petroleum Corporation (CNPC), for US$ 2,643, subject to price adjustment through the close of the transaction. Price adjustments are being calculated, pursuant to the sales and purchase agreement. In November 2014 the conditions precedent for the transaction were met. The conditions included approval by the Chinese and Peruvian governments, and compliance with the procedures under their "Joint Operating Agreement” (JOA). A US$ 1,304 pre-tax gain was recognized in other income, US$ 869 net of income taxes of US$ 435. 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Companhia de Gás de Minas Gerais On July 18, 2014, the Board of Directors of Petrobras approved the disposal of its 40% interest in Companhia de Gás de Minas Gerais (Gasmig) to Companhia Energética de Minas Gerais (Cemig). On October 10, 2014 the conditions precedent were met and the transaction was concluded for US$ 251. A US$ 68 a gain was recognized in other income. Assets classified as held for sale As of December 31, 2014, the Company had assets classified as held for sale in the amount of US$ 5 (US$ 2,407 as of December 31, 2013, with associated liabilities of US$ 1,073). Those assets comprise PI, PIII, PIV and PV drilling rigs and PXIV platform, all related to exploration and production in Brazil. The conditions precedent were met and other assets classified as held for sale as of December 31, 2013 were sold during 2014. Legal mergers On April 2, 2014, the Petrobras Shareholders’ Extraordinary General Meeting approved the mergers of Termoaçu S.A., Termoceará Ltda. and Companhia Locadora de Equipamentos Petrolíferos – CLEP into Petrobras. On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. These mergers did not affect share capital. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the Company’s consolidated financial statements. 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments Information about direct subsidiaries, joint arrangements and associates Main business segment % Petrobras' ownership % Petrobras' voting rights Shareholders’ equity (deficit) Net income (loss) for the year Country Entities that are consolidated Subsidiaries Petrobras Netherlands B.V. - PNBV (i) E&P 100.00% 100.00% 14,209 1,061 Netherlands Petrobras Distribuidora S.A. - BR Distribution 100.00% 100.00% 4,566 481 Brazil Transportadora Associada de Gás S.A. - TAG Gas & Power 100.00% 100.00% 2,490 243 Brazil Petrobras Transporte S.A. - Transpetro RT&M 100.00% 100.00% 1,889 319 Brazil Petrobras Logística de Exploração e Produção S.A. - PB-LOG E&P 100.00% 100.00% 1,316 190 Brazil Petrobras Gás S.A. - Gaspetro Gas & Power 100.00% 100.00% 977 634 Brazil Petrobras International Braspetro - PIB BV (i) (ii) International 88.12% 88.12% 984 (698) Netherlands Petrobras Biocombustível S.A. Biofuels 100.00% 100.00% 832 (113) Brazil Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE RT&M 100.00% 100.00% 396 (1,128) Brazil Liquigás Distribuidora S.A. RT&M 100.00% 100.00% 343 23 Brazil Termomacaé Ltda. Gas & Power 99.99% 99.99% 306 79 Brazil Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape RT&M 100.00% 100.00% 292 (531) Brazil Araucária Nitrogenados S.A. Gas & Power 100.00% 100.00% 286 (79) Brazil Breitener Energética S.A. Gas & Power 93.66% 93.66% 227 41 Brazil Braspetro Oil Services Company - Brasoil (i) Corporate 100.00% 100.00% 183 204 Cayman Islands Petrobras Comercializadora de Energia Ltda. - PBEN Gas & Power 99.91% 99.91% 163 105 Brazil Termobahia S.A. Gas & Power 98.85% 98.85% 151 28 Brazil Arembepe Energia S.A. Gas & Power 100.00% 100.00% 146 50 Brazil 5283 Participações Ltda. International 100.00% 100.00% 117 (83) Brazil Baixada Santista Energia S.A. Gas & Power 100.00% 100.00% 103 1 Brazil Energética Camaçari Muricy I Ltda. Gas & Power 100.00% 100.00% 84 51 Brazil Fundo de Investimento Imobiliário RB Logística - FII E&P 99.00% 99.00% 66 (31) Brazil Termomacaé Comercializadora de Energia Ltda Gas & Power 100.00% 100.00% 35 4 Brazil Cordoba Financial Services GmbH (i) Corporate 100.00% 100.00% 20 (3) Austria Petrobras Negócios Eletrônicos S.A. - E-Petro Corporate 99.95% 99.95% 13 1 Brazil Downstream Participações Ltda. Corporate 99.99% 100.00% (1) − Brazil Joint operations Fábrica Carioca de Catalizadores S.A. - FCC RT&M 50.00% 50.00% 94 20 Brazil Ibiritermo S.A. Gas & Power 50.00% 50.00% 59 17 Brazil Entities that are not consolidated Joint ventures Logum Logística S.A. RT&M 20.00% 20.00% 126 (62) Brazil Cia Energética Manauara S.A. Gas & Power 40.00% 40.00% 52 1 Brazil Petrocoque S.A. Indústria e Comércio RT&M 50.00% 50.00% 50 14 Brazil Brentech Energia S.A. Gas & Power 30.00% 30.00% 28 15 Brazil Brasympe Energia S.A. Gas & Power 20.00% 20.00% 28 (1) Brazil Refinaria de Petróleo Riograndense S.A. RT&M 33.20% 50.00% 25 (1) Brazil METANOR S.A. - Metanol do Nordeste RT&M 34.54% 34.54% 20 2 Brazil Eólica Mangue Seco 4 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 15 − Brazil Eólica Mangue Seco 3 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 15 − Brazil Eólica Mangue Seco 2 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 51.00% 51.00% 14 − Brazil Eólica Mangue Seco 1 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 13 (1) Brazil Companhia de Coque Calcinado de Petróleo S.A. - COQUEPAR RT&M 45.00% 45.00% 4 (13) Brazil Participações em Complexos Bioenergéticos S.A. - PCBIOS Biofuels 50.00% 50.00% − (27) Brazil GNL do Nordeste Ltda. Gas & Power 50.00% 50.00% − − Brazil Associates Fundo de Investimento em Participações de Sondas E&P 4.59% 4.59% 2,972 50 Brazil Sete Brasil Participações S.A. E&P 5.00% 5.00% 2,883 400 Brazil Braskem S.A. RT&M 36.20% 47.03% 2,274 367 Brazil UEG Araucária Ltda. Gas & Power 20.00% 20.00% 370 201 Brazil Deten Química S.A. RT&M 27.88% 27.88% 123 25 Brazil Energética SUAPE II Gas & Power 20.00% 20.00% 82 31 Brazil Termoelétrica Potiguar S.A. - TEP Gas & Power 20.00% 20.00% 27 (6) Brazil Nitroclor Ltda. RT&M 38.80% 38.80% − − Brazil Bioenergética Britarumã S.A. Gas & Power 30.00% 30.00% − − Brazil (i) Companies abroad with financial statements prepared in foreign currencies. (ii) 5283 Participações Ltda holds an 11.88% interest in PIB BV and, therefore, PIB BV is a wholly-owned subsidiary. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments in associates and joint ventures Carrying amount of the investments Share of earnings in the investments Investments accounted for using the equity method Braskem S.A. 1,711 2,201 141 68 Petrobras Oil & Gas B.V. - PO&G 1,714 1,707 126 229 Guarani S.A. 518 510 (24) (13) State-controlled Natural Gas Distributors 340 533 121 128 Nova Fronteira Bioenergia S.A. 163 170 16 (6) Petrowayu S.A. 136 185 (62) (1) Petroritupano S.A. 112 198 (109) (38) Other petrochemical investees 66 84 2 12 UEG Araucária Ltda 73 59 45 3 Petrokariña S.A. 45 66 (27) (10) Transierra S.A. − 68 8 5 Other associates 858 863 (19) 130 5,736 6,644 218 507 Other investees 17 22 − − 5,753 6,666 218 507 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 0.65 0.80 879 1,083 879 1,083 Associate Braskem S.A. 212,427 212,427 Common 4.07 7.04 864 1,496 Braskem S.A. 75,793 75,793 Preferred A 6.59 8.96 499 680 1,363 2,176 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14.2. 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Non-controlling interest The total amount of non-controlling interest at December 31, 2014 is US$ 706, of which US$ 484 is related to Petrobras Argentina S.A. Condensed financial information of Petrobras Argentina S.A. is set out following: Petrobras Argentina S.A. Current assets 1,008 980 Long-term receivables 83 174 Property, plant and equipment 1,355 1,468 Other non-current assets 410 636 2,856 3,258 Current liabilities 689 618 Non-current liabilities 693 834 Shareholders' equity 1,474 1,806 2,856 3,258 Sales revenues 145 254 Net income 43 139 Increase (decrease) in cash and cash equivalents 118 (40) Petrobras Argentina S.A. is an integrated energy company, indirectly controlled by Petrobras (directly controlled by PIB BV, which holds a 67.19% interest in this company) and its main place of business is Argentina. Summarized information on joint ventures and associates The Company invests in joint ventures and associates in Brazil and abroad, whose activities are related to petrochemical companies, gas distributors, biofuels, thermoelectric power plants, refineries and other activities. Condensed financial information is set out below: Joint ventures Associates In Brazil Abroad In Brazil Abroad Current assets 1,474 1,347 10,701 2,241 Non-current assets 438 40 2,695 210 Property, plant and equipment 1,598 3,014 12,207 3,600 Other non-current assets 753 18 4,342 79 4,263 4,419 29,945 6,130 Current liabilities 1,841 503 6,795 3,482 Non-current liabilities 732 1,438 13,426 992 Shareholders' equity 1,681 2,328 9,779 1,656 Non-controlling interest 9 150 (55) − 4,263 4,419 29,945 6,130 Sales revenues 5,583 2,491 22,540 189 Net Income for the year 144 252 769 331 Ownership interest - % 20 to 83% 34 to 50% 5 to 49% 11 to 49% 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Joint ventures Associates In Brazil Abroad In Brazil Abroad Current assets 1,603 1,349 9,677 2,749 Non-current assets 830 81 3,103 53 Property, plant and equipment 1,639 2,879 13,141 2,783 Other non-current assets 933 50 2,945 71 5,005 4,359 28,866 5,656 Current liabilities 1,733 495 6,750 2,562 Non-current liabilities 1,022 1,442 13,864 1,035 Shareholders' equity 2,240 2,268 8,190 2,059 Non-controlling interest 10 154 62 − 5,005 4,359 28,866 5,656 Sales revenues 5,646 1,791 21,363 93 Net Income for the Year 254 507 1,201 322 Ownership interest - % 20 to 83% 34 to 50% 5 to 49% 11 to 49% 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2013 8,164 81,708 81,663 33,366 204,901 Additions 68 1,794 36,125 663 38,650 Additions to / review of estimates of decommissioning costs − − − (629) (629) Capitalized borrowing costs − − 3,909 − 3,909 Business combinations 17 31 16 − 64 Write-offs (4) (121) (2,399) (25) (2,549) Transfers (***) 1,224 23,626 (29,620) 25,896 21,126 Depreciation, amortization and depletion (518) (7,513) − (4,939) (12,970) Impairment recognition (****) − (11) (6) (85) (102) Impairment reversal (****) − 49 − 72 121 Cumulative translation adjustment (1,083) (9,158) (9,930) (4,449) (24,620) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Cost 10,729 133,368 79,758 77,117 300,972 Accumulated depreciation, amortization and depletion (2,861) (42,963) − (27,247) (73,071) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Additions 30 2,031 30,362 580 33,003 Additions to / review of estimates of decommissioning costs − − − 1,999 1,999 Capitalized borrowing costs − − 3,592 − 3,592 Write-offs (9) (57) (4,024) (196) (4,286) Write-off - overpayments incorrectly capitalized (35) (1,160) (1,078) (91) (2,364) Transfers (***) 2,685 25,371 (36,178) 23,078 14,956 Depreciation, amortization and depletion (534) (7,381) − (4,888) (12,803) Impairment recognition (note 14)(****) (899) (1,398) (11,670) (2,839) (16,806) Impairment reversal (****) − 17 − 3 20 Cumulative translation adjustment (1,071) (9,832) (7,819) (7,760) (26,482) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Cost 10,979 142,030 52,943 88,023 293,975 Accumulated depreciation, amortization and depletion (2,944) (44,034) − (28,267) (75,245) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 29 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes US$ 10,446 (US$ 22,134 in 2013), reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (note 12.3). (****) Recognized in the statement of income. As of December 31, 2014, property, plant and equipment includes assets under finance leases of US$ 72 (US$ 86 as of December 31, 2013). 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Estimated useful life Buildings and improvements, equipment and other assets Estimated useful life Cost Accumulated depreciation Balance at 2014 5 years or less 4,534 (2,862) 1,672 6 - 10 years 10,897 (5,278) 5,619 11 - 15 years 1,044 (486) 558 16 - 20 years 47,225 (12,341) 34,884 21 - 25 years 19,962 (6,616) 13,346 25 - 30 years 22,727 (4,097) 18,630 30 years or more 25,055 (5,129) 19,926 Units of production method 20,957 (10,168) 10,789 152,401 (46,977) 105,424 Buildings and improvements 10,371 (2,943) 7,428 Equipment and other assets 142,030 (44,034) 97,996 The estimated useful life of equipment and other assets was revised in 2014, based on reports of internal appraisers. Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras, the Brazilian Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 (forty) years and renewable for a further 5 (five) years subject to certain conditions. On December 29, 2014, the Company submitted the last declaration of commerciality of crude oil and natural gas accumulations - located in the Entorno de Iara block to the ANP. Following the last declaration of commerciality, the exploration stage of the entire Assignment Agreement is concluded. The agreement establishes that, immediately after the declaration of commerciality for each area, the review procedures, which must be based on independent technical appraisal reports, will commence. The review commenced in January 2014 after the declarations of commerciality of Franco and Sul de Tupi were submitted to the ANP, and beginning in January 2015, following the last declaration of commerciality, all the Assignment Agreement areas were included in the review procedures. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in modifications to: (i) local content requirements and commitments; (ii) total volume (in barrels of oil) assigned and (iii) the value of acquired rights. If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. 46 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. During 2014 acquisition costs of US$ 10,446, related to Florim (now Itapu field), Sul de Guará (now Sul de Sapinhoá field), Entorno de Iara (now Norte de Berbigão, Sul de Berbigão, Norte de Sururu, Sul de Sururu and Atapu fields) and Nordeste de Tupi (now Sepia field) were reclassified from intangible assets to property, plant and equipment. During 2013, acquisition costs of US$ 22,134, related to Franco (now Búzios field) and Sul de Tupi (now Sul de Lula field), were reclassified from intangible assets to property, plant and equipment. As of December 31, 2014, the Company’s property, plant and equipment include US$ 28,164 (US$ 21,510 as of December 31, 2013) related to the Assignment Agreement. The agreement also establishes a compulsory exploration program for each of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained, expectations regarding the production potential of the areas were confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Premium I and Premium II refineries On January 22, 2015 the Company decided to abandon the construction projects of Premium I and Premium II refineries. Based on projected demand growth in the domestic and international oil product markets and the absence of a construction phase financial support partner (one of the assumptions in the 2014-2018 Business and Management Plan - BMP), the Company decided to abandon these projects. The decision to abandon the projects resulted in a charge of US$ 1,236 recognized in other expenses to write-off all capitalized costs with respect to those projects. 47 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Software Rights and Concessions acquired developed in-house Goodwill Total Balance at January 1, 2013 38,513 188 577 461 39,739 Addition 2,931 33 128 − 3,092 Capitalized borrowing costs − − 12 − 12 Write-offs (80) (2) (3) − (85) Transfers (**) (22,222) (15) (14) (17) (22,268) Amortization (38) (47) (133) − (218) Impairment recognition (524) − − − (524) Cumulative translation adjustment (4,199) (15) (71) (44) (4,329) Balance at December 31, 2013 14,381 142 496 400 15,419 Cost 14,804 607 1,442 400 17,253 Accumulated amortization (423) (465) (946) − (1,834) Balance at December 31, 2013 14,381 142 496 400 15,419 Addition 92 41 118 − 251 Capitalized borrowing costs − − 8 − 8 Write-offs (93) (5) (10) − (108) Transfers (**) (10,346) 7 9 (1) (10,331) Amortization (35) (54) (131) − (220) Impairment recognition (8) − − − (8) Impairment reversal 6 − − − 6 Cumulative translation adjustment (405) (12) (58) (33) (508) Balance at December 31, 2014 3,592 119 432 366 4,509 Cost 4,003 578 1,281 366 6,228 Accumulated amortization (411) (459) (849) − (1,719) Balance at December 31, 2014 3,592 119 432 366 4,509 Estimated useful life - years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes US$ 10,446 (US$ 22,134 in 2013), reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi in 2013 and Florim, Sul de Guará and Nordeste de Tupi in 2014) - Note 12.3. As of December 31, 2013, the Company had intangible assets in the amount of US$ 10,424 with respect to acquisition costs under the Assignment Agreement. This amount was reclassified from intangible assets to property, plant and equipment during 2014, after the declaration of commerciality of the remaining blocks and conclusion of the exploratory stage, as set out in Note 12.3. Exploration rights returned to the Brazilian Agency of Petroleum, Natural Gas and Biofuels - Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) Exploration areas returned to the ANP in 2014, totaling US$ 83 (US$ 61 in 2013) are set out below: Area Exploratory stage Exclusive Concession Partnership Campos Basin 5 − Santos Basin 3 3 Solimões Basin 2 − Espírito Santo Basin 1 2 Recôncavo Basin 1 1 Potiguar Basin 1 − Jequitinhonha Basin 1 − Camamu Almada Basin − 1 Pará - Maranhão Basin − 3 Parnaíba Basin − 1 48 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Oil and Gas fields operated by Petrobras returned to ANP During 2014 the following oil and gas fields were returned to ANP: Cação, Carapiá, Moréia, Caravela, Cavalo Marinho, Estrela do Mar, Tubarão, Rio Mariricu, Rio Mariricu Sul, Lagoa Parda Sul, Urutau, Iraúna and Mosquito Norte. Exploration rights - production sharing contract Following a public auction held on October 21, 2013, the Libra consortium – comprised of Petrobras (40% interest), Shell (20% interest), Total (20% interest), Petrochina (10% interest) and CNOOC (10% interest) entered into a production sharing contract with the ANP and the Brazilian Pre-Salt Oil and Natural Gas Management Company ( Empresa Brasileira de Administração de Petróleo e Gás Natural S.A. - Pré-Sal Petróleo PPSA ) on December 2, 2013. The contract granted rights to explore and operate oil and gas production in a strategic pre-salt area known as the Libra block, located in ultra-deep waters in the Santos Basin. This was the first oil and gas production sharing contract signed in Brazil. The contract is for 35 years and cannot be renewed. A signature bonus (acquisition cost) of US$ 6,589 was paid by the consortium. The Company paid US$ 2,636 (its share of the acquisition cost paid by the consortium) recognized in its intangible assets as rights and concessions in 2013. Service concession agreement - Distribution of piped natural gas As of December 31, 2014, intangible assets include service concession agreements related to piped natural gas distribution in Brazil, in the amount of US$ 210 maturing between 2029 and 2043, which may be renewed. According to the distribution agreements, service is be provided to customers in the industrial, residential, commercial, automotive, air conditioning and transport sectors, among others. The consideration receivable is a factor of a combination of operating costs and expenses, and return on capital invested. The rates charged for gas distribution are subject to periodic reviews by the state regulatory agency. The agreements establish an indemnity clause for investments in assets which are subject to return at the end of the service agreement, to be determined based on evaluations and appraisals. 49 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Impairment Property, plant and equipment and intangible assets For impairment testing purposes the Company generally uses the value in use of its property, plant and equipment and intangible assets (individually or grouped into cash-generating units - CGUs) as their recoverable amount. In measuring value in use the Company bases its cash flow projections on (i) the estimated useful life of the asset or assets grouped into the CGU; (ii) assumptions and financial budgets/forecasts approved by Management for the period corresponding to the expected life cycle of each different business; and (iii) a pre-tax discount rate, which is derived from the Company’s post-tax weighted average cost of capital (WACC). The Company’s identified cash-generating units are set out in note 5.2. Cash flow projections used to measure the value in use of the CGUs are mainly based on the following assumptions: (i) average Brazilian real x U.S. dollar exchange rate of R$ 2.85 / US$ 1 in 2015 and 2016 converging to R$ 2.61 in the long run; and (ii) Brent crude oil price at US$ 52 in 2015 and converging to US$ 85 over the long term. Changes in the CGUs into which certain assets are grouped As set out in note 5.2, the Company excluded two assets from the “Downstream CGU”: (i) Complexo Petroquímico do Rio de Janeiro (Comperj) and (ii) the second refining unit in the Abreu e Lima refinery (RNEST); and one asset from the natural gas CGU: Unidade de Fertilizantes Nitrogenados (UFNIII). a) Downstream CGU The Company had grouped all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro, located in Brazil into a single CGU referred to as the “Downstream CGU”. However, during the quarter ended December 31, 2014, changes in circumstances prompted a review of the Company’s planned projects and ultimately led Management to revise certain projects under construction. As a result, Petrobras has recently decided to postpone for an extended period of time the completion of the following refining projects: (i) Petrochemical Complex of Rio de Janeiro ( Complexo Petroquímico do Rio de Janeiro - Comperj ); and (ii) the second refining unit in the Abreu e Lima refinery (RNEST). For that reason, as of December 31, 2014, those assets under construction were removed from the “Downstream CGU” and were tested for impairment individually. Those circumstances include: (i) a decrease in expected future operating revenues following the decline of international crude oil prices; (ii) the devaluation of the Brazilian real , and the increased cash outflows to service the Company’s debt in the near term, most of which is denominated in foreign currencies; (iii) Petrobras’s current inability to access the capital markets; and (iv) insolvency of contractors and suppliers and a consequent shortage of qualified contractors and suppliers (as a result of the difficulties created for suppliers by the Lava Jato investigation or otherwise). Comperj was designed to increase the Company’s refining capacity and meet the expected growth in oil products demand in Brazil, especially diesel, naphtha, jet fuel, coke, LPG (liquid petroleum gas) and fuel oil. Its first refining unit is expected to process 165 thousand bpd when completed. RNEST was designed to process 230 thousand bpd, 70% of which would be diesel, including a potential production capacity increase to 260 thousand bpd following the Company’s Intermediate Products and Gasoline Production Increase Program ( Programa de Elevação de Médios e Gasolina - Promega ). The refining process comprises two identical refining units with a production capacity of 115 thousand bpd each when completed . Each refining unit includes units for atmospheric distillation, delayed coking, hydro-treating of diesel and naphtha, hydrogen production, amine treating, acid water treating, caustic regeneration and support facilities. 50 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Postponing the construction work for those projects for an extended period of time was the basis for the Company’s decision to remove Comperj and the second refining unit of RNEST from the Downstream CGU and test their recoverability individually. Petrobras understands it would not be appropriate to maintain those assets grouped into the Downstream CGU for an extended period of time, based exclusively on Management’s expectations with respect to the future use of those assets, which would not be corroborated, especially considering the postponement of construction work. b) Natural Gas CGU The Company had grouped all natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants located in Brazil into a single CGU referred to as the “Natural Gas CGU”. However, during the quarter ended December 31, 2014, after the postponement of construction work of Unidade de Fertilizantes Nitrogenados III (UFN III), a fertilizers plant in the state of Mato Grosso do Sul , the Company rescinded the construction contract with Consórcio UFN III due to poor performance. Following the postponement of construction work the Company decided to revise the project’s start-up schedule and postpone the engagement of a different contractor to continue construction work, for the period during which its cash preserving measures are in force. For those reasons, the Company considers the postponement of UFN III the basis for the decision to remove it from the “Natural Gas CGU” as of December 31, 2014, and has tested UFN III for impairment individually. UFN III is projected to have a production capacity of 1.2 million tons of urea and 70 thousand tons of amine to meet the demand for those products in the states of Mato Grosso , Mato Grosso do Sul , Goiás , São Paulo and Paraná . Impairment of property, plant and equipment and intangible assets In the quarter ended December 31, 2014 the Company recognized impairment losses and reversals of impairment losses for certain assets and CGUs in the statement of income, as set out below: Carrying amount Recoverable amount Impairment (*) / (**) Business segment Comments Assets or CGUs, by nature Producing properties: assets related to E&P activities in Brazil (several CGUs) 6,425 4,863 1,562 E&P - Brazil item (a) Oil and gas production and drilling equipment 1,091 555 536 E&P - Brazil item (b) Oil and gas producing properties abroad 3,126 1,458 1,668 E&P - International item (c) Comperj 9,721 1,501 8,220 RTM - Brazil item (d) 2nd refining unit of RNEST 6,207 2,765 3,442 RTM - Brazil item (e) Suape Petrochemical Complex 2,847 1,726 1,121 RTM - Brazil item (f) Araucária (fertilizers plant) 367 251 116 Gas & Power - Brazil item (g) Nansei Sekiyu K.K. refinery 129 − 129 RTM - International item (h) Others 26 32 (6) Total 29,939 13,151 16,788 (*) Impairment losses and reversals. (**) Excludes impairment charges on assets classified as held for sale of US$ 35. a) Producing properties in Brazil Impairment losses of US$ 1,562 were recognized, mainly with respect to certain oil and gas fields under E&P concessions, whose recoverable amount was determined to be below their carrying amount. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7.2% p.a. (6.1% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the E&P business. The impairment losses are mainly related to the impact of the recent decline in international crude oil prices on the Company’s price assumptions and were principally recognized for the following fields: Frade , Pirapitanga , Tambuatá , Carapicu and Piracucá . 51 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Oil and gas production and drilling equipment in Brazil Impairment losses of US$ 536 were recognized in oil and gas production and drilling equipment, unrelated to oil and gas producing properties. Cash flow projections are based on: financial budgets/forecasts approved by Management; and an 8% p.a. (6.6% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the oil and gas services and equipment industry. The impairment losses are mainly related to idle capacity of two drilling rigs in the future and to the demobilization of two oil platforms, which were not deployed in any oil and gas property as of December 31, 2014. c) Producing properties abroad Impairment losses of US$ 1,668 were recognized in international E&P assets. Cash flow projections are based on: financial budgets/forecasts approved by Management; and 5.4% p.a. to 11.2% p.a. (5.1% p.a. to 10.9% p.a. in 2013) post-tax discount rates (real rates, excluding inflation) derived from the WACC for the E&P business in different countries. The impairment losses are mainly in Cascade and Chinook producing properties located in the United States (US$ 1,567) and are mainly attributable to the recent decline in international crude oil prices. d) Comperj An impairment loss of US$ 8,220 was recognized in Comperj. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. (5.8% p.a. in 2013, when this asset was tested for impairment grouped into the Downstream CGU) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss is mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. e) Second refining unit in RNEST An impairment loss of US$ 3,442 was recognized in the second refining unit in RNEST. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. (5.8% p.a. in 2013, when this asset was tested for impairment grouped into the Downstream CGU) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss is mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; (iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. f) Suape Petrochemical Complex An impairment loss of US$ 1,121 was recognized in Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE and Companhia Petroquímica de Pernambuco S.A. – PetroquímicaSuape . Cash flow projections are based on: 30-year period and zero-growth rate perpetuity; financial budgets/forecasts approved by Management; and a 6.2% p.a. (5.4% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the petrochemical business. The impairment loss is mainly attributable to changes in market assumptions and forecasts resulting from a decrease in economic activity, a reduction in the spread for petrochemical products in the international market and modifications in tax regulations. 52 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) g) Araucária Nitrogenados S.A. An impairment loss of US$ 116 was recognized in Araucária Nitrogenados S.A. (a fertilizers plant). Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 6.1% p.a. (5.9% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the fertilizers business. The impairment loss is mainly attributable to operational inputs that required higher capital expenditures during 2014. h) Nansei Sekiyu K.K. refinery A US$ 129 impairment loss was recognized for the international downstream assets resulting from the Company’s decision to close its Japanese refinery, Nansei Sekiyu KK. Investments in associates and joint ventures (including goodwill) Value in use is generally used for impairment test of goodwill associated with investments in associates and joint ventures. The basis for estimates of cash flow projections includes: projections covering a period of 5 to 12 years, zero-growth rate perpetuity, budgets, forecasts and assumptions approved by management and a pre-tax discount rate derived from the WACC or the Capital Asset Pricing Model (CAPM), when applicable. The carrying amount and the value in use of the investments in associates and joint ventures which include goodwill as of December 31, 2014 are set out below: Investments Segment Post-tax discount rate (real interest rate) p.a. (*) Value in use Carrying Amount Braskem S.A. RTM 9.7% to 10.1% 3,330 1,711 Natural Gas Distributors Natural Gas 4,8% 1,276 340 Guarani S.A. Biofuels 7.3% 850 518 (*) Post-tax discount rate in 2013 (real interest rate p.a.) of 8.9% to 9.6% to Braskem; 4.1% to Natural Gas Distributors; and 5.9% to Guarani. Investment in publicly traded associate (Braskem S.A.) Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of December 31, 2014, was U.S.$ 1,363, based on the quoted values of both Petrobras’s interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares) as set out note 11.4. However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. Cash flow projections to determine the value in use of Braskem were based on the following key assumptions: (i) estimated average exchange rate of R$ 2.85 to U.S.$1 in 2015 and 2016 (converging to R$ 2.61 in the long run); (ii) Brent crude oil price of US$ 52 for 2015, increasing to U.S.$ 85 over the long term; (iii) prices of feedstock and petrochemical products reflecting projected international prices; (iv) petrochemical products sales volume estimates reflecting projected Brazilian and global G.D.P growth; and (v) increases in the EBITDA margin during the growth cycle of the petrochemical industry in the next years and declining in the long run. 53 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The carrying amount of the investment as of December 31, 2014 was US$ 1,711 (US$ 2,201 as of December 31, 2013). Allowance for losses on net investments E&P operations of affiliates of Petrobras Argentina S.A. (a subsidiary of Petrobras International Braspetro B.V. – PIB BV) and of a joint venture of PIB BV, Petrobras Oil & Gas B.V. (PO&G) in Africa were negatively affected by a decrease international crude oil prices. Allowances for losses on those investments were recognized in the amounts of US$ 163 and US$ 88, respectively, in share of earnings in equity-accounted investments. Assets classified as held for sale Impairment losses were recognized in E&P assets classified as held for sale. The Board of Directors approved the disposal of PI, PIII, PIV and PV drilling rigs and PXIV platform and their fair value was below their carrying amount. Therefore, impairment losses in the amount of US$ 35 were recognized. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 8,802 10,649 Additions to capitalized costs pending determination of proved reserves 4,272 4,981 Capitalized exploratory costs charged to expense (1,366) (1,251) Transfers upon recognition of proved reserves (3,835) (4,174) Cumulative translation adjustment (873) (1,403) Closing Balance 7,000 8,802 Intangible Assets (**) 3,044 13,880 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 10,044 22,682 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets in 2013 includes amounts related to the Assignment Agreement (note 12.3). 54 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in the statement of income Geological and geophysical expenses 830 968 1,022 Exploration expenditures written off (incl.dry wells and signature bonuses) 2,178 1,892 2,847 Other exploration expenses 50 99 89 Total expenses 3,058 2,959 3,958 Cash used in : Operating activities 879 1,073 1,139 Investment activities 4,899 8,605 6,640 Total cash used 5,778 9,678 7,779 Aging of Capitalized Exploratory Well Costs The tables below set out the amounts of exploratory well costs that have been capitalized for a period of one year or for a period of greater than one year after the completion of drilling, the number of projects to which the costs that have been capitalized for a period of greater than one year relate and an aging of those amounts by year (including the number of wells to which those costs relate). Aging of capitalized exploratory well costs (*) Exploratory well costs capitalized for a period of one year 2,024 2,568 Exploratory well costs capitalized for a period of greater than one year 4,976 6,234 Total capitalized exploratory well costs 7,000 8,802 Number of projects to which the exploratory well costs capitalized for a period of greater than one year relate 69 86 Capitalized costs (2014) Number of wells 2013 1,963 32 2012 1,500 25 2011 637 15 2010 291 5 2009 and previous years 585 15 Exploratory well costs that have been capitalized for a period of greater than one year 4,976 92 (*) Amounts paid for obtaining rights and concessions for exploration of oil and gas (capitalized acquisition costs) are not included. Exploratory well costs that have been capitalized for a period of greater than one year since the completion of drilling amount to US$ 4,976. Those costs relate to 69 projects comprising (i) US$ 3,850 for wells in areas in which there has been ongoing drilling or firmly planned drilling activities in the near term and for which an evaluation plan (“ Plano de Avaliação ”) has been submitted for approval by ANP; and (ii) US$ 1,126 relate to costs incurred to evaluate the reserves and their potential development. 55 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade payables Third parties in Brazil 4,949 5,346 Third parties abroad 4,240 6,061 Related parties 571 512 Balance on current liabilities 9,760 11,919 Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. These obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days in the difference agreements. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation can trigger an event of default and thus acceleration of the debt. A roll-forward of non-current debt is set out below: 56 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2013 − 30,977 1,255 64 32,296 Additions (new funding obtained) − 10,463 237 − 10,700 Interest incurred during the year − 86 16 3 105 Foreign exchange/inflation indexation charges − 1,510 54 2 1,566 Transfer from long term to short term − (9,894) (181) (13) (10,088) Transfer to liabilities associated with assets classified as held for sale − (14) − − (14) Cumulative translation adjustment (CTA) − (4,128) (170) (7) (4,305) Balance at December 31, 2013 − 29,000 1,211 49 30,260 Abroad Opening balance at January 1 , 2013 5,045 19,484 31,031 629 56,189 Additions (new funding obtained) 1,557 9,178 10,990 87 21,812 Interest incurred during the year 1 14 36 8 59 Foreign exchange/inflation indexation charges 159 893 280 30 1,362 Transfer from long term to short term (671) (1,310) (418) (42) (2,441) Transfer to liabilities associated with assets classified as held for sale − (393) − − (393) Cumulative translation adjustment (CTA) (286) (958) 653 (22) (613) Balance at December 31, 2013 5,805 26,908 42,572 690 75,975 Total Balance at December 31, 2013 5,805 55,908 43,783 739 106,235 Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 4,319 359 − 4,678 Interest incurred during the year − 202 2 − 204 Foreign exchange/inflation indexation charges − 1,033 79 1 1,113 Transfer from long term to short term − (1,440) (156) (18) (1,614) Cumulative translation adjustment (CTA) − (3,826) (194) (4) (4,024) Balance as of December 31, 2014 − 29,288 1,301 28 30,617 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 281 6,710 13,766 − 20,757 Interest incurred during the year 4 22 46 8 80 Foreign exchange/inflation indexation charges 103 412 (1,433) 20 (898) Transfer from long term to short term (742) (3,411) (1,260) (42) (5,455) Cumulative translation adjustment (CTA) (207) (743) 119 (27) (858) Balance as of December 31, 2014 5,244 29,898 53,810 649 89,601 Total Balance as of December 31, 2014 5,244 59,186 55,111 677 120,218 Short-term debt 3,484 3,654 Current portion of long-term debt 6,845 3,118 Accrued interest 1,539 1,229 11,868 8,001 57 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in up to 1 year 1 to 2 years 2 to 3 years 3 to 4 years 4 to 5 years 5 years and onwards Total (*) Fair value Financing in Brazilian Reais (BRL): 1,413 2,787 2,387 2,565 4,179 10,094 23,425 20,176 Floating rate debt 889 2,365 1,713 1,928 3,556 7,755 18,206 Fixed rate debt 524 422 674 637 623 2,339 5,219 Average interest rate 9.9% 11.9% 13.7% 11.0% 10.2% 8.2% 10.0% Financing in U.S.Dollars (USD): 9,345 8,986 8,754 11,102 17,730 30,394 86,311 80,558 Floating rate debt 7,368 4,314 5,067 8,645 12,542 8,608 46,544 Fixed rate debt 1,977 4,672 3,687 2,457 5,188 21,786 39,767 Average interest rate 3.0% 4.3% 4.5% 4.1% 4.2% 5.3% 4.5% Financing in BRL indexed to USD: 258 391 700 699 696 6,118 8,862 9,584 Floating rate debt 17 19 19 18 15 50 138 Fixed rate debt 241 372 681 681 681 6,068 8,724 Average interest rate 6.9% 7.1% 7.0% 7.0% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 72 − 2,674 2,746 2,400 Fixed rate debt 72 − 2,674 2,746 Average interest rate 4.1% − 6.2% 6.2% Financing in Japanese Yen (¥): 443 392 94 85 − − 1,014 1,030 Floating rate debt 86 85 85 85 − − 341 Fixed rate debt 357 307 9 − − − 673 Average interest rate 1.2% 1.9% 1.2% 1.1% − − 1.5% Financing in Euro (€): 331 13 13 3,338 1,584 4,440 9,719 8,956 Floating rate debt 27 12 12 12 12 190 265 Fixed rate debt 304 1 1 3,326 1,572 4,250 9,454 Average interest rate 3.5% 2.1% 2.1% 3.8% 3.9% 4.3% 4.0% Financing in other currencies: 6 3 − 9 9 Fixed rate debt 6 3 − 9 Average interest rate 14.0% 15.3% − 14.4% Total as of December 31, 2014 11,868 12,572 11,948 17,789 24,189 53,720 132,086 122,713 Total Average interest rate 3.9% 6.0% 6.4% 5.2% 5.3% 6.0% 5.6% Total as of December 31, 2013 8,001 7,266 12,692 8,679 16,051 61,547 114,236 115,238 * The average maturity of outstanding debt as of December 31, 2014 is 6.1 years (7.1 years as of December 31, 2013). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2) The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 32.2. Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In 2014 the capitalization rate was 4.9% p.a. (4.5% p.a. in 2013). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. 58 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad PGT 500 − 500 Petrobras 2,500 530 1,970 In Brazil Transpetro 3,787 1,070 2,717 Petrobras 5,460 4,707 753 PNBV 3,719 372 3,347 Liquigás 53 51 2 Guarantees The financial institutions which have provided financing have not required Petrobras to provide guarantees related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables and shares of the structured entities. Certain subsidiaries issue securities fully and unconditionally guaranteed by Petrobras (note 36). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments/receivables from non-cancelable operating leases and finance leases are set out below: Operating leases Finance leases Estimated lease payments / receivable Future minimum payments Total future minimum payments receivable Annual finance charges Present value of minimum lease payments receivable Total future minimum payments Annual finance charges Present value of minimum lease payments 2015 14,644 191 (112) 79 21 (5) 16 2016 – 2019 38,499 795 (451) 344 68 (37) 31 2020 and thereafter 65,261 1,762 (670) 1,091 229 (204) 25 As of December 31, 2014 118,404 2,748 (1,233) 1,514 318 (246) 72 Current 59 16 Non-current 1,455 56 As of December 31, 2013 125,851 1,521 89 In 2014, the balance of estimated future minimum lease payments under operating leases includes US$ 69,565 (US$ 81,044 in 2013) with respect to assets under construction, for which the lease term has not commenced. During 2014 the Company recognized expenditures of US$ 10,652 (US$ 11,520 during 2013) for operating lease installments. Operating leases mainly include oil and gas production facilities, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and buildings. 59 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Related party transactions The Company carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at market prices and market conditions. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Income (expense) Income (expense) Assets Liabilities Assets Liabilities Joint ventures and associates State-controlled gas distributors 4,507 3,920 506 195 424 209 Petrochemical companies 7,703 7,456 205 82 94 120 Other associates and joint ventures 537 940 152 263 140 193 12,747 12,316 863 540 658 522 Government entities Government bonds 662 1,044 4,339 − 6,247 − Banks controlled by the Federal Government (3,246) (1,973) 3,814 28,304 2,801 29,791 Receivables from the Electricity sector (Note 8.4) 687 747 2,966 − 1,849 − Petroleum and alcohol account - receivables from Federal government (Note 19.2) 3 − 317 − 357 − Federal Government - dividends and interest on capital 22 (18) − − − 834 Others 74 92 241 224 210 334 (1,798) (108) 11,677 28,528 11,464 30,959 Pension plans 1 − − 135 − 156 10,950 12,208 12,540 29,203 12,122 31,637 Revenues (mainly sales revenues) 13,207 13,164 Foreign exchange and inflation indexation charges, net (904) (791) Finance income (expenses), net (1,353) (165) Current assets 6,715 7,572 Non-current assets 5,825 4,550 Current liabilities 1,855 3,568 Non-current liabilities 27,348 28,069 10,950 12,208 12,540 29,203 12,122 31,637 Petroleum and Alcohol accounts - Receivables from Federal Government As of December 31, 2014, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 317 (US$ 357 as of December 31, 2013). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat ( Secretaria do Tesouro Nacional - STN ) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. 60 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Compensation of employees and officers The criteria for compensation of employees and officers are established based on the current labor legislation and the Company’s policies related to Positions, Salaries and Benefits ( Plano de Cargos e Salários e de Benefícios e Vantagens ). The compensation of employees (including those occupying managerial positions) and officers in the months of December 2014 and December 2013 were: Compensation of employees (amounts refer to monthly compensation in U.S. dollars) Lowest compensation 1,064.74 1,126.35 Average compensation 5,905.34 6,015.75 Highest compensation 32,309.79 34,743.45 Compensation of highest paid Petrobras officer 38,798.87 42,511.80 The total compensation of Petrobras’ key management is set out below: Officers Board Total Officers Board Total Wages and short-term benefits 4.1 0.5 4.6 4.1 0.5 4.6 Social security and other employee-related taxes (*) 1.1 0.1 1.2 1.1 0.1 1.2 Post-employment benefits (pension plan) 0.3 − 0.3 0.3 − 0.3 Variable compensation (**) 1.4 − 1.4 1.7 − 1.7 Total compensation recognized in the statement of income 6.9 0.6 7.5 7.2 0.6 7.8 Total compensation paid 6.5 0.6 7.1 6.1 0.6 6.7 Number of members 7 10 17 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included since 2013, but were not included in the notes to the financial statements. (**) Key Management personnel variable compensation is based on operational and financial targets set out in a specific program, which are paid in installment payments over four years: 60% payable within 12 months of the end of the period and the remaining 40% allocated on a straight-line basis over the following three years. In 2014 board members and officers of the consolidated Petrobras group received US$ 30.8 as compensation (US$ 27.6 in 2013). Provision for decommissioning costs Non-current liabilities Opening balance 7,133 9,441 Adjustment to provision 2,430 (902) Payments made (679) (506) Interest accrued 201 199 Others 75 59 Cumulative translation adjustment (893) (1,158) Closing balance 8,267 7,133 61 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes and other taxes Income taxes Current assets Current liabilities Taxes in Brazil 1,018 951 139 158 Taxes abroad 45 109 108 123 1,063 1,060 247 281 Other taxes Current assets Non-current assets Current liabilities Current / Deferred ICMS (VAT) 1,772 1,623 787 879 1,275 1,164 Current / Deferred PIS and COFINS (taxes on revenues) 829 2,069 2,983 4,197 295 230 CIDE 13 20 − − 8 16 Production taxes − 1,517 2,432 Withholding income taxes − 486 256 Others 73 151 230 292 281 350 2,687 3,863 4,000 5,368 3,862 4,448 Taxes abroad 61 48 8 12 202 221 2,748 3,911 4,008 5,380 4,064 4,669 62 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2013 (12,677) (3,111) 561 (588) 346 1,109 467 1,050 2,144 (10,699) Recognized in the statement of income for the year (2,567) (1,487) 330 (53) 133 3,481 177 351 (767) (402) Recognized in shareholders’ equity − − 1,407 53 − 71 − − (1,504) 27 Cumulative translation adjustment 1,842 427 (221) 72 (63) (330) (77) (50) (350) 1,250 Others (*) (4) 165 (93) (2) (7) 480 8 (8) 509 1,048 Balance at December 31, 2013 (13,406) (4,006) 1,984 (518) 409 4,811 575 1,343 32 (8,776) Recognized in the statement of income for the year (2,055) 3,917 401 (42) 182 2,965 (7) (1,418) (898) 3,045 Recognized in shareholders’ equity − − 1,949 (41) − (192) − − 1,351 3,067 Cumulative translation adjustment 1,814 302 (441) 86 (75) (842) (66) 68 (133) 713 Others (*) − (3) (70) (77) 10 (51) 1 − 116 (74) Balance at December 31, 2014 (13,647) 210 3,823 (592) 526 6,691 503 (7) 468 (2,025) Deferred tax assets 1,130 Deferred tax liabilities (9,906) Balance at December 31, 2013 (8,776) Deferred tax assets 1,006 Deferred tax liabilities (3,031) Balance at December 31, 2014 (2,025) (*) Relates primarily to disposal of interests in investees. The deferred tax assets will be realized in proportion to the realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 63 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Timing of reversal of deferred income taxes Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. The estimated schedule of recovery/reversal of net deferred tax assets (liabilities) recoverable (payable) as of December 31, 2014 is set out in the following table: Deferred income tax Assets Liabilities 2015 109 13 2016 and thereafter 897 3,018 Recognized deferred tax credits 1,006 3,031 Brazil 215 − Abroad 3,200 − Unrecognized deferred tax credits 3,415 − Total 4,421 3,031 As of December 31, 2014, the Company had tax loss carryforwards from companies abroad, for which no deferred tax assets have been recognized, in the amount of US$ 3,200 (US$ 2,223 as of December 31, 2013) resulting from net operating losses, mainly from oil and gas exploration and production and refining activities in the United States in the amount of US$1,833 (US$ 1,680 as of December 31, 2013), as well as Spanish and Dutch companies, in the amount of US$ 882 and US$ 485, respectively. An aging of the unrecognized tax carryforwards, from companies abroad, by lapse of the applicable statute of limitations is set out below: Lapse of Statute of Limitations 2026 and onward Total Unrecognized deferred tax credits 37 73 155 231 49 448 161 65 84 6 1,891 3,200 Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Income (loss) before income taxes (8,824) 13,410 14,493 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) 3,000 (4,558) (4,928) Adjustments to arrive at the effective tax rate: · Tax benefits from the deduction of interest on capital distribution 66 1,306 1,612 ·Different jurisdictional tax rates for companies abroad 559 644 335 ·Tax incentives 26 57 58 · Tax loss carryforwards (unrecognized tax losses) (1,289) (1) (341) · Write-off - overpayments incorrectly capitalized (note 3) (907) − − · Non taxable income (deductible expenses), net (*) (338) (198) (559) ·Tax credits of companies abroad in the exploration stage (1) (2) (2) ·Others 205 174 263 Income taxes benefit (expense) 1,321 (2,578) (3,562) Deferred income taxes 3,045 (402) (1,266) Current income taxes (1,724) (2,176) (2,296) 1,321 (2,578) (3,562) Effective tax rate 15.0% 19.2% 24.6% (*) Includes share of earnings in equity-accounted investees. 64 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Employee benefits (Post-Employment) The balance of employee benefits (post-employment) as of December 31, 2014 and 2013 are set out below: Liabilities Petros Pension Plan 7,874 5,342 Petros 2 Pension Plan 287 121 AMS Medical Plan 9,019 6,999 Other plans 107 111 17,287 12,573 Current 796 816 Non-current 16,491 11,757 17,287 12,573 The current balance relates to an estimate of the payments to be made over the next 12 months. Petros Plan and Petros 2 Plan The Company’s post-retirement plans are managed by Fundação Petrobras de Seguridade Social (Petros), which was established by Petrobras as a nonprofit legal entity governed by private law with administrative and financial autonomy. a) Petros Plan - Fundação Petrobras de Seguridade Social The Petros Plan was established by Petrobras in July 1970 as a defined-benefit pension plan and currently provides post-retirement benefits for employees of Petrobras and Petrobras Distribuidora S.A., in order to complement government social security benefits. The Petros Plan has been closed to new participants since September 2002. Petros contracts with an independent actuary to perform an annual actuarial review of its costs using the capitalization method for most benefits. The employers (sponsors) make regular contributions in amounts equal to the contributions of the participants (active employees, assisted employees and retired employees), on a parity basis. In the event an eventual deficit is determined, participants of the plan and employers (sponsors) shall cover this deficit, pursuant to Brazilian Law (Constitutional Amendment 20/1998 and Complementary Law 109/2001), on the basis of their respective proportions of regular contributions made to the plan during the year in which the deficit arose. As of December 31, 2014, the balance of the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008 is US$ 3,451, including US$ 205 related to interest expense due in 2015. The TCF are due in 20 years, with 6% p.a. semiannual coupon payments based on the updated balance. The Company holds crude oil and oil products pledged as security for the TFC corresponding to US$ 2,316. In 2014, salary increases given to active employees pursuant to Petrobras’ Collective Bargaining Agreements of 2004, 2005 and 2006, were included in the pension benefits of retirees as approved by the Executive Council of Fundação Petros. The employers' expected contributions to the plan for 2015 are US$ 440. The duration of the actuarial liability related to the plan, as of December 31, 2014 is 11.49 years. 65 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Petros 2 Plan - Fundação Petrobras de Seguridade Social Petros 2 Plan was established in July 2007 by Petrobras and certain subsidiaries as a variable contribution plan recognizing past service costs for contributions for the period from August 2002 to August 29, 2007. The Petros 2 Plan currently provides post-retirement benefits for employees of Petrobras, Petrobras Distribuidora S.A., Stratura Asfaltos, Termobahia, Termomacaé, Transportadora Brasileira Gasoduto Brasil-Bolívia S.A. – TBG, Petrobras Transporte S.A. – Transpetro and Petrobras Biocombustível. The plan is open to new participants although there will no longer be payments relating to past service costs. Certain elements of the Petros 2 Plan have defined benefit characteristics, primarily the coverage of disability and death risks and the guarantee of minimum defined benefit and lifetime income. These actuarial commitments are treated as defined benefit components of the plan and are accounted for by applying the projected unit credit method. Contributions paid for actuarial commitments that have defined contribution characteristics are monthly accrued in the statement of income and are intended to constitute a reserve for programmed retirement. The contributions for the portion of the plan with defined contribution characteristics were US$ 345 in 2014. The defined benefit portion of the contributions has been suspended from July 1, 2012 to June 30, 2015, as determined by the Executive Council of Fundação Petros, based on advice from the actuarial consultants from Fundação Petros. Therefore, the entire contributions are being appropriated in the individual accounts of plan participants. For 2015 the employers' expected contributions to the defined contribution portion of the plan are US$ 325. The duration of the actuarial liability related to the plan, as of December 31, 2014 is 41.80 years. Other plans The Company also sponsors other pension and health care plans of certain of its Brazilian and international subsidiaries, including plans with defined benefit characteristics abroad, for subsidiaries in Argentina, Japan and other countries. Most of these plans are funded and their assets are held in trusts, foundations or similar entities governed by local regulations. Pension Plans assets Pension plans assets follow a long term investment strategy based on the risks assessed for each different class of assets and provide for diversification, in order to lower portfolio risk. The portfolio profile must comply with the Brazilian National Monetary Council (Conselho Monetário Nacional – CMN) regulations. Fundação Petros establishes investment policies for 5-year periods, reviewed annually. Petros uses an asset liability management model (ALM) to address net cash flow mismatches of the benefit plans, based on liquidity and solvency parameters, simulating a 30-year period. Portfolio allocation limits for the period between 2015 and 2019 for the Petros Plan of the Petrobras Group are 30% to 60% in fixed-income securities, 30% to 45% in variable-income securities, 3% to 8% in real estate, 0% to 15% in loans to participants, 4% to 13% in structured finance projects and up to 1% in variable-income securities abroad. Allocation limits for Petros 2 Plan for the same period are: 30% to 90% in fixed-income securities, 5% to 25% in variable-income securities, 0% to 8% in real estate, 0% to 15% in loans to participants, 0% to 10% % in structured finance projects and 0% to 3% in variable-income securities abroad. 66 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The pension plan assets by type of asset are set out following: Type of asset Quoted prices in active markets Unquoted prices Total fair value % Total fair value % Fixed income 5,881 1,834 7,715 38% 8,521 37% Corporate bonds − 374 374 536 Government bonds 5,881 − 5,881 6,523 Other investments − 1,460 1,460 1,462 Variable income 8,323 361 8,684 44% 10,499 47% Common and preferred shares 8,323 − 8,323 10,152 Other investments − 361 361 347 Structured investments − 1,601 1,601 7% 1,571 7% Private equity funds − 1,427 1,427 1,464 Venture capital funds − 20 20 29 Real estate Funds − 154 154 78 Real estate properties − 1,436 1,436 7% 1,387 6% 14,204 5,232 19,436 96% 21,978 97% Loans to participants 715 4% 757 3% 20,151 100% 22,735 100% As of December 31, 2014, the investment portfolio included Petrobras’ common and preferred shares in the amount of US$ 108 and US$ 157, respectively, and real estate properties leased by the Company in the amount of US$ 168. Loans to participants are measured at amortized cost, which is considered to be an appropriate estimate of fair value. Medical Benefits: Health Care Plan - Assistência Multidisciplinar de Saúde (“AMS”) Petrobras, Petrobras Distribuidora S.A., Petrobras Transporte S.A. – Transpetro, Petrobras Biocombustível and Transportador Brasileira Gasoduto Brasil-Bolívia - TBG operate a medical benefit plan for their employees in Brazil (active and retired) and their dependents: the AMS health care plan. The plan is managed by the Company based on a self-supporting benefit assumption and includes health prevention and health care programs. The plan is most significantly exposed to the risk of an increase in medical costs due to new technologies and new types of coverage or to a higher level of usage of medical benefits. The Company continuously improves the quality of its technical and administrative processes, as well as the health programs offered to beneficiaries in order to hedge such risks. The employees make fixed monthly contributions to cover high-risk procedures and variable contributions for a portion of the cost of the other procedures, both based on the contribution tables of the plan, which are determined based on certain parameters, such as salary levels. The plan also includes assistance towards the purchase of certain medicines in registered drugstores throughout Brazil. There are no health care plan assets. Benefits are paid and recognized by the Company based on the costs incurred by the participants. The duration of the actuarial liability related to this health care plan, as of December 31, 2014 is 21.18 years. Net actuarial liabilities and expenses calculated by independent actuaries and fair value of plans assets Aggregate information is presented for other plans, whose total assets and liabilities are not material. All plans are unfunded (excess of benefit liabilities over plan assets). 67 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) a) Changes in the actuarial liabilities, in the fair value of the assets and in the amounts recognized in the statement of financial position Pension plan Medical Plan Other plans Petros Petros 2 AMS Total Changes in the present value of obligations Obligations at the beginning of the year 27,804 354 6,999 151 35,308 Interest expense: 3,599 45 969 17 4,630 Term of financial commitment (TFC) 441 − − − 441 Actuarial 3,158 45 969 17 4,189 Current service cost 58 33 176 11 278 Contributions paid by participants 164 − − − 164 Benefits paid (1,236) (10) (395) (6) (1,647) Remeasurement: Experience (gains) / losses 1,114 158 (350) 7 929 Remeasurement: (gains) / losses - demographic assumptions (2,022) (55) (757) (6) (2,840) Remeasurement: (gains) / losses - financial assumptions 1,966 77 3,645 5 5,693 Others − − − 7 7 Cumulative Translation Adjustment (3,738) (59) (1,268) (19) (5,084) Obligations at the end of the year 27,709 543 9,019 167 37,438 Changes in the fair value of plan assets Fair value of plan assets at the beginning of the year 22,462 233 − 40 22,735 Interest income 2,863 29 − 4 2,896 Contributions paid by the sponsor (Company) 245 − 396 7 648 Contributions paid by participants 164 − − − 164 Receipts from the Term of financial commitment (TFC) 203 − − − 203 Benefits Paid (1,236) (10) (395) (6) (1,647) Remeasurement: Return on plan assets exceeding interest income (2,206) 37 − 4 (2,165) Others (1) − − 20 19 Cumulative Translation Adjustment (2,659) (33) (1) (9) (2,702) Fair value of plan assets at the end of the year 19,835 256 − 60 20,151 Amounts recognized in the Statement of Financial Position Present value of obligations 27,709 543 9,019 167 37,438 ( -) Fair value of plan assets (19,835) (256) − (60) (20,151) Net actuarial liability as of December 31, 7,874 287 9,019 107 17,287 Changes in the net actuarial liability Balance as of January 1, 5,342 121 6,999 111 12,573 Remeasurement effects recognized in other comprehensive income 3,264 143 2,538 2 5,947 Costs incurred in the period 794 49 1,155 24 2,022 Contributions paid (245) − (396) (7) (648) Payments related to Term of financial commitment (TFC) (203) − − − (203) Others 1 − − (13) (12) Cumulative Translation Adjustment (1,079) (26) (1,277) (10) (2,392) Balance as of December 31, 7,874 287 9,019 107 17,287 68 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Pension plan Medical Plan Other plans Petros Petros 2 AMS Total Changes in the present value of obligations Obligations at the beginning of the year 38,548 789 8,390 182 47,909 Interest expense: 3,373 73 735 20 4,201 Term of financial commitment (TFC) 298 − − 1 299 Actuarial 3,075 73 735 19 3,902 Current service cost 484 145 192 10 831 Contributions paid by participants 182 − − − 182 Benefits paid (1,155) (6) (364) (10) (1,535) Remeasurement: Experience (gains) / losses 1,701 (118) (1,978) (2) (397) Remeasurement: (gains) / losses - demographic assumptions 323 (31) 2 (5) 289 Remeasurement: (gains) / losses - financial assumptions (11,215) (443) 1,066 5 (10,587) Others − 22 − (27) (5) Cumulative Translation Adjustment (4,437) (77) (1,044) (22) (5,580) Obligations at the end of the year 27,804 354 6,999 151 35,308 Changes in the fair value of plan assets Fair value of plan assets at the beginning of the year 27,407 242 − 36 27,685 Interest income 2,461 22 − 4 2,487 Contributions paid by the sponsor (Company) 255 − 364 24 643 Contributions paid by participants 182 − − − 182 Receipts from the Term of financial commitment (TFC) 153 − − − 153 Benefits Paid (1,155) (6) (364) (10) (1,535) Remeasurement: Return on plan assets exceeding interest income (3,458) 8 − 3 (3,447) Others − − − (13) (13) Cumulative Translation Adjustment (3,383) (33) − (4) (3,420) Fair value of plan assets at the end of the year 22,462 233 − 40 22,735 Amounts recognized in the Statement of Financial Position Present value of obligations 27,804 354 6,999 151 35,308 ( -) Fair value of plan assets (22,462) (233) − (40) (22,735) Net actuarial liability as of December 31, 5,342 121 6,999 111 12,573 Changes in the net actuarial liability Balance as of January 1, 11,141 547 8,390 146 20,224 Remeasurement effects recognized in other comprehensive income (5,733) (600) (910) (5) (7,248) Costs incurred in the period 1,396 218 927 25 2,566 Contributions paid (255) − (364) (24) (643) Payments related to Term of financial commitment (TFC) (153) − − − (153) Others − 22 − (14) 8 Cumulative Translation Adjustment (1,054) (66) (1,044) (17) (2,181) Balance as of December 31, 5,342 121 6,999 111 12,573 b) Defined benefit costs Pension Plans Medical Plan Other Plans Petros Petros 2 AMS Total Service cost 58 33 176 11 278 Interest on net liabilities (assets) 736 16 969 13 1,734 Others − − 10 − 10 Net expenses for the year 794 49 1,155 24 2,022 Related to active employees: Included in the cost of sales 255 26 347 (1) 627 Operating expenses in statement of income 140 22 179 24 365 Related to retirees 399 1 629 1 1,030 Net expenses for the year 794 49 1,155 24 2,022 69 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Pension Plans Medical Plan Other Plans Petros Petros 2 AMS Total Service cost 484 145 192 10 831 Interest on net liabilities (assets) 912 51 735 16 1,714 Others − 22 − (1) 21 Net expenses for the year 1,396 218 927 25 2,566 Related to active employees: Included in the cost of sales 597 119 267 3 986 Operating expenses in statement of income 355 94 211 20 680 Related to retirees 444 5 449 2 900 Net expenses for the year 1,396 218 927 25 2,566 Pension Plans Medical Plan Other Plans Petros Petros 2 AMS Total Service cost (9) 197 146 7 341 Interest on net liabilities (assets) 722 61 892 6 1,681 Others (8) 26 39 12 69 Net expenses for the year 705 284 1,077 25 2,091 Related to active employees: Included in the cost of sales 218 124 228 4 574 Operating expenses in statement of income 121 153 180 21 475 Related to retirees 366 7 669 − 1,042 Net expenses for the year 705 284 1,077 25 2,091 c) Sensitivity analysis of the defined benefit plans The effect of a 100 basis points (bps) change in the assumed discount rate and medical cost trend rate is as set out below: Discount Rate Medical Cost Pension Benefits Medical Benefits Medical Benefits +100 bps -100 bps +100 bps -100 bps +100 bps -100 bps Pension Obligation (2,632) 3,187 (1,024) 1,260 1,303 (1,075) Current Service cost and interest cost (147) 183 (20) 24 53 (44) 70 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) d) Significant actuarial assumptions Assumptions Discount rate - (real rate) 6.14% (1) / 6.20% (2) / 6.15% (3) 6.56% (1) / 6.65% (2) / 6.58% (3) Expected Inflation (Brazilian price index - IPCA) 6.50% (1) (2) (3) (4) 5.93% (1) (2) (3) Nominal discount rate (real rate + inflation) 13.04% (1) / 13.10% (2) / 13.05(3) 12.88% (1) / 12.97% (2) / 12.90% (3) Expected salary growth - real rate 1.761% (1) / 3.77% (2) 1.981% (1) / 4.044% (2) (5) Expected salary growth - nominal (real rate + Inflation) 8.37% (1) / 10.52 (2) 8.03% (1) / 10.21% (2) Medical plan turnover 0.642% p.a. (6) 0.590% p.a. (6) Pension plan turnover Null Null Expected changes in medical and hospital costs 14.47% to 3.00% p.a. (7) 11.62% to 4.09% p.a. (7) Mortality table EX-PETROS 2013 (both genders) (8) Gender-specific Basic AT 2000, 20% smoothing coefficient (8) Disability table TASA 1927 (9) TASA 1927 (9) Mortality table for disabled participants Male AT 49, 10% increasing coefficient (10) Gender-specific Winklevoss, 20% smoothing coefficient (10) Age of retirement Male, 57 years / Female, 56 years (11) Male, 56 years / Female, 55 years (1) (11) Male, 53 years / Female, 48 years (2) (1) Petros Plan for Petrobras Group. (2) Petros 2 Plan. (3) AMS Plan. (4) Inflation reflects market projections: 6.30% for 2015 and converging to 3.00% in 2030. (5) Decreasing rate reaching 3.395% as of 2015. (6) Average turnover (only of Petrobras, the sponsor) according to age and employment time. (7) Decreasing rate, converging in 30 years to the long-term expected inflation. Refers only to Petrobras (sponsor) rate. (8) Except for Petros 2 Plan, for which Female AT 2000 with a 10% smoothing coefficient (2014) and AT 2000 (80% male + 20% female) with a 10% smoothing coefficient (2013) have been used. (9) Except for Petros 2 Plan, for which Álvaro Vindas disability table has been used. (10) Except for Petros 2 Plan, for which IAPB 1957 mortality table for disabled participants was used. (11) Except for Petros Plan 2, for which the Company used the eligibility under the rules of the Brazilian Social Security System (Regime Geral de Previdência Social - RGPS). In 2014 the Company revised the mortality assumption for its benefits based on new tables. EX-PETROS 2013 general mortality table replaced AT 2000 (which was used to calculate the Company’s actuarial obligation in 2013) for both genders. The EX-PETROS mortality table has two-dimensional characteristics indicating data for mortality by age and for longevity increases. This Table, which is recognized by the actuarial technical bodies, was designed based on extensive data over a long period for the participants of the Petrobras Petros Plan. The independent actuary of Fundação Petrobras used the 2013 position of the EX-PETROS table, which was considered to be the most statistically consistent in the time series, with respect to the population of participants of the Petros plan. e) Expected maturity analysis of pension and medical benefits Pension Plan Medical Plan Petros Petros 2 AMS Other Plans Total Up to 1 Year 1,654 13 355 2 2,024 1 To 2 Years 1,614 15 370 2 2,001 2 To 3 Years 1,583 16 381 2 1,982 3 To 4 Years 1,549 17 391 2 1,959 Over 4 Years 21,309 482 7,522 159 29,472 27,709 543 9,019 167 37,438 Other defined contribution plans Petrobras, through its subsidiaries in Brazil and abroad, also sponsors defined contribution pension plans for employees. Contributions paid in 2014, in the amount of US$ 5 were recognized in the statement of income. 71 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
